Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 1 of 74




                    EXHIBIT A
                                                                                                                            Filed
        Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 2 of 74                               9/12/2019 4:18 PM
                                                                                                       Beverley McGrew Walker
                                                                                                                   District Clerk
                                                                                                       Fort Bend County, Texas
                                                      19-DCV-266611                                      Autumn Dolnik

                                            CAUSE NO. ________

 HUDSON CAPITAL, LLC                                    §    IN THE DISTRICT COURT OF
                                                        §
                           Plaintiff,                   §
                                                        §
 vs.                                                    §    FORT BEND COUNTY, TEXAS
                                                        §
 ILLINOIS UNION INSURANCE                               §
 COMPANY, CHUBB USA CLAIMS, CHUBB                       §
 NORTH AMERICAN CLAIMS, APEX                            §
 TITAN, INC., APEX COMPANIES, LLC,                      §
                                                              Fort Bend County - 400th Judicial District Court
 CLINTON S. JECH, DARREN G.                             §
 BOWDEN, and DANIEL A. PENALOZA,                        §
                                                        §
                           Defendants.                  §    ________ JUDICIAL DISTRICT

                                    PLAINTIFF’S ORIGINAL PETITION

           Plaintiff Hudson Capital, LLC (hereinafter, “Hudson”) files this, its Original Petition against

Defendants Illinois Union Insurance Company, CHUBB USA Claims, CHUBB North American Claims,

Apex TITAN, Inc., Apex Companies, LLC, Clinton S. Jech, Darren G. Bowden, and Daniel A. Penaloza and

would show as follows:

                                            DISCOVERY LEVEL

       1. Plaintiff intends that this case be governed by Discovery Level 3 and, pursuant to Rule 190.4(a) of

           the Texas Rules of Civil Procedure, hereby requests that this Court—upon answer and appearance

           of all Defendants named herein—enter a discovery control plan tailored to the circumstances specific

           to this suit.

                                                   PARTIES

       2. Hudson is a limited liability company lawfully doing business in the State of Texas, and is the first

           named insured and operator of The Palms at Cinco Ranch (“The Palms”), which is located on real

           property in Texas at 23600 FM 1093 in Richmond, Fort Bend County, Texas 77406. The Palms
 Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 3 of 74



   is a multi-building, multi-unit apartment and condominium community operated by Hudson

   Capital, LLC, which possesses ownership interest in The Palms.

3. Illinois Union Insurance Company (“Illinois Union”) is an Illinois corporation with its principal

   place of business in Pennsylvania. Pursuant to §804.201 of the Texas Insurance Code, Defendant

   Illinois Union may be served with process in this action by serving the Texas Commissioner of

   Insurance, Texas Department of Insurance, 333 Guadalupe, Austin, Texas 78701 as Illinois Union’s

   agent for service of process, along with notice and request to the Insurance Commissioner that

   process then be mailed to: Mr. Paul Bech, Esq., Assistant General Counsel, CHUBB, 436 Walnut

   Street, Philadelphia, PA 19106-3703, who is Defendant Illinois Union’s designee for receipt of

   same.

4. CHUBB USA Claims is, upon information and belief, a third-party claims handling company

   engaged—at the direction and on the behalf of Defendant Illinois Union—in the adjustment of

   insurance claims in the State of Texas and, specifically, the insurance claim at issue in this suit.

   Defendant CHUBB USA Claims may be served with process in this action via certified mail:

   CHUBB Environmental Risk Claims Manager, CHUBB USA Claims, P.O. Box 5103, Scranton, PA

   18505-0510.

5. CHUBB North American Claims is, upon information and belief, a third-party claims handling

   company engaged—at the direction and on the behalf of Defendant Illinois Union— in the

   adjustment of insurance claims in the State of Texas and, specifically, the insurance claim at issue in

   this suit. Defendant CHUBB North American Claims may be served with process in this action via

   certified mail: CHUBB North American Claims - Environmental, 10 Exchange Place, 9th Floor,

   Jersey City, NJ 07302.

6. Apex TITAN, Inc. is, upon information and belief, a third-party consulting company which did

   engage—at the direction and on the behalf of Defendant Illinois Union— in the assessment of this


                                                 2
 Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 4 of 74



    insurance claims in the State of Texas and, specifically, the insurance claim at issue in this suit.

    Defendant Apex TITAN, Inc. may be served with process in this action by serving Registered Agent

    Solutions, Inc., 1701 Directors Blvd., Suite 300, Austin, TX 78744 as Apex TITAN, Inc.’s agent

    for service of process.

7. Apex Companies, LLC is, upon information and belief, a third-party consulting company which did

    engage—at the direction and on the behalf of Defendant Illinois Union— in the assessment of this

    insurance claims in the State of Texas and, specifically, the insurance claim at issue in this suit.

    Defendant Apex Companies, LLC may be served with process in this action by serving Registered

    Agent Solutions, Inc., 1701 Directors Blvd., Suite 300, Austin, TX 78744 as Apex Companies,

    LLC’s agent for service of process.

8. Clinton S. Jech (Defendant “Jech”) is an individual residing in and domiciled in the State of Texas.

    Defendant Jech may be served with personal process, by process server, at his place of residence at

    10238 Deermont Trail, Dallas, TX 75243.

9. Darren G. Bowden (“Defendant Bowden”) is an individual residing in and domiciled in the State of

    Texas. Defendant Bowden may be served with personal process, by process server, at his place of

    residence at 209 Oak Creek Dr., Waxahachie, TX 75165.

10. Daniel A. Penaloza (“Defendant Penaloza”) is an individual residing in and domiciled in the State

    of Texas. Defendant Penaloza may be served with personal process, by process server, at his place of

    residence at 2102 Hazard Street, Houston, TX 77019.

                                JURISDICTION AND VENUE

11. This Court has subject matter jurisdiction over this cause of action because it involves an amount in

    controversy within the Court’s jurisdictional authority. Pursuant to Rule 47 of the Texas Rules of

    Civil Procedure, Hudson seeks monetary relief greater than $1,000,000.00.




                                                 3
 Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 5 of 74



12. This Court has personal jurisdiction over Illinois Union because Illinois Union is an eligible surplus

    lines insurer engaged in the business of insurance in the State of Texas and Hudson’s causes of action

    arise out of Illinois Union’s wrongful acts and omissions in its conduct of the business of insurance

    within this State.

13. This Court has personal jurisdiction over CHUBB USA Claims because CHUBB USA Claims is

    engaged in the business of insurance in the State of Texas and Hudson’s causes of action arise out

    of CHUBB USA Claims’ wrongful acts and omissions in its conduct of the business of insurance

    within this State.

14. This Court has personal jurisdiction over CHUBB North American Claims because CHUBB North

    American Claims is engaged in the business of insurance in the State of Texas and Hudson’s causes

    of action arise out of CHUBB North American Claims’ wrongful acts and omissions in its conduct

    of the business of insurance within this State.

15. This Court has personal jurisdiction over Apex TITAN, Inc. because Apex TITAN, Inc.—with

    respect to the claim at bar—engaged in the business of insurance in the State of Texas and Hudson’s

    causes of action arise out of Apex TITAN, Inc.’s wrongful acts and omissions in its conduct of the

    business of insurance within this State.

16. This Court has personal jurisdiction over Apex Companies, LLC because Apex Companies, LLC is

    a foreign company engaged in the business of insurance in the State of Texas and Hudson’s causes

    of action arise out of Apex Companies, LLC’s wrongful acts and omissions in its conduct of the

    business of insurance within this State.

17. This Court has personal jurisdiction over Clinton S. Jech because he engaged in the business of

    adjusting Plaintiff’s insurance claim in the State of Texas, and Hudson’s causes of action arise out

    of Defendant Jech’s business activities in the State of Texas.




                                                  4
 Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 6 of 74



18. This Court has personal jurisdiction over Darren G. Bowden because he engaged in the business of

    adjusting Plaintiff’s insurance claim in the State of Texas, and Hudson’s causes of action arise out

    of Defendant Jech’s business activities in the State of Texas.

19. This Court has personal jurisdiction over Daniel A. Penaloza because he engaged in the business of

    adjusting Plaintiff’s insurance claim in the State of Texas, and Hudson’s causes of action arise out

    of Defendant Jech’s business activities in the State of Texas.

20. Venue is proper in Fort Bend County, Texas under §§ 15.002(a)(1) and 15.032 of the Texas Civil

    Practice & Remedies Code because all or a substantial part of the events or omissions giving rise to

    the suit occurred in Fort Bend County. Specifically, the insured property (The Palms) is located in

    Fort Bend County, and both the covered loss as well as Defendants’ adjustment of Hudson’s ensuing

    insurance claim occurred in Fort Bend County.

                                   FACTUAL BACKGROUND

21. The Palms at Cinco Ranch (“The Palms”) is an apartment and condominium community located

    at 23600 FM 1093 in Richmond, Fort Bend County, Texas 77406. The Palms consists of 14

    freestanding apartment buildings (including leasing office/clubhouse) as well as no less than six

    additional free-standing enclosed buildings such as garages and storage buildings.

22. After making landfall on the Texas coast on or about August 25, 2017, Hurricane Harvey moved

    slowly inland and northeasterly, dumping an historic amount of rainfall throughout Southeast Texas,

    including the area where The Palms is located. The unprecedented rains led to widespread flooding

    throughout the area and, on or about August 31, 2017, The Palms proved no exception.

23. Of the 14 larger buildings on-site, 13 experienced some amount of floodwater incursion. Nearly all

    of the first-floor units, garages and community areas at The Palms experienced some amount of

    floodwater incursion. In many instances, very little water came in and the entirety of the flooding at

    The Palms was short-lived and was gone within 24 hours from first appearance.


                                                  5
 Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 7 of 74



24. The water intrusion itself caused only minor damage to the Property, none of which was structural

    nor a significant causal factor in the costly repairs that would soon be necessary, much less the

    business interruption losses these repairs would, in turn, lead to. Given this, as well as the fact that

    the Policy here at issue provides coverage for “Pollution Conditions” and “Indoor Environmental

    Conditions,” but not rising water, Hudson did not file a claim on the Illinois Union Insurance

    Company Policy during the brief flood event at The Palms.

25. That said, very soon after the floodwater receded, residents and building management discovered

    enormous, and rapidly-expanding and multiplying, areas of apparent mold, fungi, and spore

    contamination, as well as the noxious stench of grossly-contaminated floodwater and untreated

    wastewater, throughout the buildings and structures that experienced even the slightest amount of

    floodwater incursion.

26. Upon discovery of this condition (which rapidly, and exponentially worsened until remediation

    efforts began) Hudson Capital, LLC—the Named Insured under Illinois Union Insurance Company

    Premises Pollution Liability Portfolio Insurance Policy PPI G2815186A 002 (“the Policy”)—

    immediately reported its claim for covered loss under the Illinois Union Policy.

27. On September 12, 2017, Rachel Schulman, Claims Director with CHUBB North American Claims

    – Environmental, acknowledged the claim on behalf of Illinois Union and CHUBB by letter

    referencing the claim as “CHUBB Claim No.: KY17K2241239.”

28. After receiving notice of the Claim, Illinois Union and CHUBB (upon information and belief)

    retained Apex TITAN, Inc. (“TITAN”) to act as their agent/assign in adjusting the Claim.

    TITAN then assigned a series of purported “mold technicians” and “mold consultants” to

    investigate and adjust the Claim: Clinton Jech, Armando Flores, and Darren Bowden.

29. In their Damaged Material Assessment (the “TITAN Assessment”), dated September 29, 2017 (and

    signed by all three), Messrs. Jech, Flores and Bowden found that “each residential building was


                                                  6
 Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 8 of 74



    affected by moisture intrusion with the exception of building number seven (7)” and “fifty-six of

    the sixty-two apartment units located on the first floor of the complex were affected by moisture

    intrusion.” The TITAN Assessment noted that mold growth was observed on the following

    materials:

            •        Drywall
            •        Carpeting
            •        Baseboards
            •        Doors
            •        Back of cabinetry
            •        Clubhouse ceiling; and
            •        Pool mechanical room.

30. The TITAN Assessment concluded (in part) that: “the root cause of mold growth is likely the

    results [sic] of moisture intrusion / flooding and the inability to dry building materials within 48

    hours of impact.” This conclusion, along with the above-referenced discussion of moisture

    intrusion/flooding and subsequent mold growth—and more importantly, the unfounded

    assumptions common to both—provided Illinois Union (via CHUBB) its sole pretextual

    justification for the self-serving coverage decisions and outcome-oriented claims-handling practices

    that were soon deployed against Hudson, its insured.

31. In short, Illinois Union and CHUBB (collectively, the “Carrier Defendants”) handled, adjusted, and

    eventually underpaid the Claim based upon the red herring proposition that water damage—i.e.,

    property damage caused directly and solely by the physical presence of water alone—was the primary

    and predominant cause of Hudson’s loss and cited the TITAN Assessment as their pretextual

    justification for this unreasonable position.

32. Setting aside the fact that Hudson never presented a claim for “flood damage”—as well as the fact

    that The Palms did not incur much, if any, damage solely or directly by force of the small amount

    of rising water intrusion experienced at the Property—Hudson cooperated in good faith with the

    Carrier Defendants’ purported “investigation” of the Claim and provided the Carrier Defendants


                                                    7
 Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 9 of 74



    with all requested documents and information which it either possessed or had reasonable access to

    at the time.

33. Then, having received Hudson’s invoices, cancelled checks and other proofs of payment for repairs

    as well as the documentation reasonably requested and required for calculation of Hudson’s business

    interruption loss, the Carrier Defendants claimed these documents and proofs lacked the specificity

    purportedly required in order for it to issue payment—any payment—on Hudson’s covered loss.

34. At no time did the Carrier Defendants dispute coverage under the Policy for either “Pollution

    Conditions” or “Indoor Environmental Conditions.”

35. Instead (and rather than—at any time—assigning a licensed Texas insurance adjuster to adjust the

    loss), the Carrier Defendants waited until December 11, 2017 to send a new “mold consultant,”

    Daniel Penaloza II of Apex Companies, LLC (“Apex”) to reinspect and purportedly adjust the

    covered loss. The Carrier Defendants provided Penaloza with a selection of the documentation

    Hudson had provided in support of its Claim and covered losses, and based on his December 2017

    site visit and review of the documents provided him by CHUBB, Penaloza concluded in his

    Microbial Consulting Services – Draft for Review, emailed to CHUBB and dated January 16, 2018,

    that “approximately 37.5 percent of the work (labor and materials) may have been related to mold

    remediation activities…”. Penaloza failed to provide any reasonable basis grounded in fact—and

    nothing at all by way of coverage analysis—to justify this conclusory assertion.

36. Nonetheless, in her January 26, 2018 Proposed Settlement Letter to Hudson, Rachel Schulman cites

    the Apex/Penaloza Microbial Consulting Services – Draft for Review as the basis for the Carrier

    Defendants’ settlement offer of 40% of Hudson’s remediation costs (40% of Hudson’s [then] out-

    of-pocket repair costs of approximately $1,700,000.00), or $680,000.00.

37. Extrapolating from the fuzzy math that turned Hudson’s $1,700,000.00 out-of-pocket covered loss

    into the Carrier Defendants’ improper and unreasonable settlement offer of $680,000.00, Ms.


                                                 8
    Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 10 of 74



        Schulman then applied the Apex/Penaloza 40% “mold vs. water factor” to Hudson’s business

        interruption loss (which she capped at 5 months without explanation, reasonable or otherwise…)

        and arrived at an additional $150,000.00 offer for Hudson’s business interruption loss. All told,

        and allowing for application of the Policy’s $50,000.00 S.I.R., Schulman offered $780,000.00 to

        Hudson for “full resolution of the remediation costs/build back portion of this matter,” and “total

        claim settlement.”

    38. Setting aside the groundless absurdity of the 40% Apex/Penaloza “mold vs. water factor,” as well

        as the misrepresentations Schulman cites as support both for using it and for extending its

        application to limit Hudson’s business interruption loss,1 Schulman’s Proposed Settlement Letter—

        as with all Claim-related correspondence to Hudson either before or since—wholly ignores what

        may be the most significant operative underlying fact this case presents.

    39. Mold (i.e., an “Indoor Environmental Condition”) is not the only peril covered under the Policy.

    40. Under the Coverage A Insuring Agreement, Illinois Union agrees to pay: “‘First-party claims’ arising

        out of: 1) a ‘pollution condition’ on, at… a ‘covered location’; 2) an ‘indoor environmental

        condition’ at a ‘covered location’… provided the ‘insured’ first discovers such ‘pollution condition’

        or ‘indoor environmental condition’ during the ‘policy period.’”

    41. Pollution condition is defined under the Policy as: “The discharge, dispersal, release, escape,

        migration or seepage of any solid, liquid…irritant, contaminant, or pollutant, including soil, silt,

        sedimentation, …chemicals, …hazardous substances, …waste materials… on, in, into or upon land

        and structures thereupon…”




1
    1.) “Chubb had its consultant, [TITAN], to the site on September 7, 201[7]. At that time significant water
    damage was noted and minor mold conditions were observed.” 2.) “Initially the units appear to have been vacant
    due to water damage.” 3.) “Because the units affected sustained both water damages and had mold conditions we
    are using the same allocation of 40% to the business interruption claim.”


                                                        9
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 11 of 74



42. As the TITAN Assessment itself points out, the very floodwater that Defendants point to as having

    somehow caused more than 60% of Hudson’s damage (purportedly, by pure force of “dampness”

    alone…) is, by Defendants’ on-site claim-handlers’ own words, an explicitly covered peril under the

    Policy’s “Pollution Condition” coverage prong because it was both “grossly contaminated” and a

    hazardous material:

            SEC. 2.3                OTHER HAZARDOUS MATERIALS
                    “The Institute of Inspection, Cleaning and Restoration (IICRC) considers water
            damage originating from sea water, ground or surface water, rising rivers and streams, and
            wind-driven rain from hurricanes and tropical storms to be Category 3. Category 3 is
            considered grossly contaminated water.”
            ---
            SEC. 3.1        CONCLUSIONS
            “Impacted areas are summarized in Sections 2.1 to 2.3. It is not possible to differentiate
            “clean” flooding from environmentally impacted black water flooding based upon the
            IICRC’s interpretation of Category 3 water.”

43. Despite this fact, of which the Carrier Defendants had actual knowledge at the time all relevant

    Claim and coverage decisions were made, the Carrier Defendants never once analyzed this Claim in

    light of—nor sought coverage for the insured under—the “Pollution Condition” coverage prong in

    the Policy.

44. Conclusion 3.1 of the TITAN Assessment was never addressed or even noted in any of the Carrier

    Defendants’ claim correspondence to Hudson, but was instead simply dismissed out-of-hand and

    ignored. This inattention to (or purposeful, intentional ignorance of) the facts and authorities most

    relevant to a proper, reasonable coverage analysis of the Claim was the rule, rather than the exception,

    during the Carrier Defendants’ mishandling of Hudson’s Claim.

45. For example—and notwithstanding the TITAN Assessment’s conclusion based on IICRC

    published standards that it would be impossible to differentiate between the intrusion of hazardous,

    grossly contaminated, environmentally impacted black water and the Carrier Defendants’ alleged

    “clean water” flooding—neither Illinois Union nor any of its claim-handling agents/assigns ever



                                                  10
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 12 of 74



    made note of a certain operative underlying fact that would have been glaringly obvious to anyone

    who so much as took the time to walk the perimeter of the Property, much less someone charged

    with conducting a reasonable investigation of the loss or inspection of the risk: The Palms is next

    door to a wastewater treatment plant.           Regardless of whether the—admittedly—grossly

    contaminated environmentally impacted black water flooding also contained untreated overflow

    from the adjacent wastewater treatment plant, the Carrier Defendants were entirely unreasonable in

    their investigation of Hudson’s loss as they never once considered, much less investigated, the

    probability that this occurred.

46. As noted above, the areas surrounding The Palms flooded post-Harvey, including the adjacent

    wastewater treatment plant. Not only did the Carrier Defendants fail and refuse to explain to their

    insured the basis for their conclusion that the wastewater and other hazardous, contaminated effluent

    dispersed by flood from the treatment plant did not migrate “on, in, into or upon” the Insured

    Property and structures, they instead—brazenly and without reasonable basis—used the very

    floodwater that delivered this Pollution Condition “on, in, into or upon” The Palms community as

    their pretextual basis for refusing payment on 60%+ of Hudson’s covered loss.

47. Plaintiff contends that, upon information and belief, Defendants set out and overtly sought to under-

    scope, underpay, and ultimately minimize Plaintiff’s claim for covered damages. At minimum, the

    Carrier Defendants ratified Apex TITAN, Inc. and Apex Companies, LLC’s unreasonable and

    improper “adjustment” of the Claim, resulting in Plaintiff’s claim effectively being denied in part as

    well as undervalued and underpaid. Plaintiff has suffered actual damages resulting from Defendants’

    wrongful acts and omissions as set forth above and further described herein.

48. In short, Plaintiff has yet to receive the full amount of payment to which it is entitled under the

    Policy because its Claim was improperly and unreasonably adjusted.




                                                 11
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 13 of 74



                                      CAUSES OF ACTION

         CAUSES OF ACTION AGAINST ILLINOIS UNION INSURANCE COMPANY, ONLY

                                   BREACH OF CONTRACT

49. Illinois Union failed to perform its contractual duties to adequately compensate Plaintiff in

    accordance the terms of the Policy that it wrote and sold to Plaintiff. Specifically, Illinois Union

    refused to pay the full proceeds of the Policy, although due demand was made, and all conditions

    precedent to recovery upon the Policy had been fulfilled, carried out and completed by Plaintiff or

    waived by Illinois Union. Illinois Union’s conduct constitutes a breach of the insurance contract

    between Illinois Union and Hudson.

              BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

50. Illinois Union’s conduct constitutes a breach of the common law duty of good faith and fair dealing

    that, under Texas law, an insurer owes to its policy holders on account of the disparity in bargaining

    power between an insurance company and its individual insureds with respect not only to the drafting

    of the contract of insurance itself, but also with respect to the handling and payment of insured

    claims.

51. Illinois Union’s failure, as described above, to adequately and reasonably investigate and evaluate

    Plaintiff’s claim, despite the fact that at the very same time, Illinois Union knew (or should have

    known by the exercise of reasonable diligence) that its liability was reasonably clear, constitutes a

    breach of Illinois Union’s duty of good faith and fair dealing to the Plaintiff, which is both non-

    delegable and continues to exist until the relationship between the parties is ultimately changed to

    that of judgment debtor and judgment creditor, respectively.




                                                 12
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 14 of 74



                CAUSES OF ACTION AGAINST ILLINOIS UNION, CHUBB USA,
               AND CHUBB NORTH AMERICAN (THE CARRIER DEFENDANTS)

           UNFAIR SETTLEMENT PRACTICES, TEX. INS. CODE §541.060(a).

52. The Carrier Defendants’ conduct constitutes multiple violations of the TEXAS INSURANCE CODE,

   UNFAIR SETTLEMENT PRACTICES. TEX. INS. CODE §541.060(a). All violations under this

   provision are made actionable by TEX. INS. CODE §541.151.

53. Falsehoods and misrepresentations under Texas law may be communicated by actions as well as

   spoken word; therefore, deceptive conduct is equivalent to a verbal representation. The Carrier

   Defendants’ misrepresentations by means of deceptive conduct include, but are not limited to: (1)

   failing to conduct a reasonable inspection and investigation of Plaintiff’s covered loss and damages;

   (2) stating—by adoption and recitation of the Apex TITAN Assessment—that Plaintiff’s damages

   were less extensive or severe than they actually were, resulting in the undervaluing of Plaintiff’s

   damages; (3) using Apex employees/assigns’ own statements and conclusions, as well as those of

   CHUBB employees/assigns about the scope and degree of the damage as pretextual justifications

   for effectively denying covered damages and/or underpaying damages; and (4) failing to provide an

   adequate explanation for the inadequate payment(s) Plaintiff in fact received.

54. Had the Carrier Defendants, whether directly or through their agents and assigns, undertaken a

   reasonable or good faith investigation and adjustment of the loss, they would have concluded that

   any “apportionment” of Policy benefits between covered and non-covered perils less favorable to its

   insured than 66.67% (i.e., 66.67% covered; 33.33% non-covered) was inappropriate and

   unreasonable on its face, and on that basis—given the documentation provided them by Hudson of

   property damage and business interruption losses in excess of $3,000,000.00—would immediately

   have remitted the full amount of coverage afforded under the Policy, or $2,000,000.00. See TEX.

   INS. CODE §541.060(a)(7); 28 TAC 21.203(15).



                                               13
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 15 of 74



55. Instead, the Carrier Defendants first attempted to force the insured to execute a Full Release of the

    Claim in exchange for the Carrier Defendants’ partial payment offer of $780,000.00 (just 39% of

    the amount actually owed), and then—having paid this amount without receiving its requested Full

    Release—refused to provide any reasonable explanation to Hudson Capital of the basis in the Policy,

    in relation to the facts of this claim, for their offer of just $780,000.00 as a compromise settlement

    of the Claim. See TEX. INS. CODE §§541.060(a)(3); 541.060 (a)(6).

56. The Carrier Defendants’ unfair settlement practice, as described above, of misrepresenting—by

    words and acts/omissions—to Plaintiff material facts relating to the coverage at issue, constitutes

    an unfair method of competition and an unfair and deceptive act or practice in the business of

    insurance. TEX. INS. CODE §541.060(1).

57. The Carrier Defendants’ unfair settlement practice, as described above, of failing to attempt in good

    faith to effectuate a prompt, fair, and equitable settlement of the Claim, even though liability under

    the Policy was reasonably clear, constitutes an unfair method of competition and an unfair and

    deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

58. The Carrier Defendants failed to provide Plaintiff a reasonable explanation for failing to include all

    covered damages in the evaluation and/or payment(s) on the Claim. Furthermore, the Carrier

    Defendants did not communicate that future settlements or payments would be forthcoming to pay

    for the entire amount of Plaintiff’s loss, nor did they provide any reasonable explanation for the

    failure to adequately settle Plaintiff’s claim. This conduct is a violation of the TEXAS INSURANCE

    CODE, UNFAIR SETTLEMENT PRACTICES. TEX. INS. CODE §541.060(a)(3).

59. Although promptly reported by Plaintiff to the Carrier Defendants, the Carrier Defendants did not

    properly inspect the Property and failed to account for and/or undervalued many of Plaintiff’s

    damages, both exterior and interior. The Carrier Defendants’ unfair settlement practice, as described

    above, of refusing to pay Plaintiff’s full Claim without conducting a reasonable investigation,


                                                 14
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 16 of 74



    constitutes an unfair method of competition and an unfair and deceptive act or practice in the

    business of insurance. TEX. INS. CODE §541.060(7).

             VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT
                         CHAPTER 542, TEX. INS. CODE.

60. The Carrier Defendants’ conduct constitutes multiple violations of the TEXAS INSURANCE CODE,

    PROMPT PAYMENT OF CLAIMS ACT. All violations made under this provision are made actionable

    by TEX. INS. CODE §542.060.

61. The Carrier Defendants’ failure—and thus continuing delay—to remit full payment of the amounts

    owed on Plaintiff’s Claim following the receipt of all items, statements, and forms reasonably

    requested and required, as described above, constitutes a non-prompt payment of the Claim. TEX.

    INS. CODE §542.058.

           CAUSES OF ACTION AGAINST APEX TITAN, INC., APEX COMPANIES, LLC,
             CLINTON S. JECH, DARREN G. BOWDEN, AND DANIEL A. PENALOZA,
                          (THE CLAIM-HANDLER DEFENDANTS)

            UNFAIR SETTLEMENT PRACTICES, TEX. INS. CODE §541.060(a).

62. The Claim-Handler Defendants’ individual and collective conduct constitutes multiple violations of

    the TEXAS INSURANCE CODE, UNFAIR SETTLEMENT PRACTICES. TEX. INS. CODE §541.060(a).

    All violations under this article are made actionable by TEX. INS. CODE §541.151.

63. Each of the Claim-Handler Defendants are individually liable for their unfair and deceptive acts

    because each is a “person” as defined by TEX. INS. CODE §541.002(2). The term “person” is defined

    as “any individual, corporation, association, partnership, reciprocal or interinsurance exchange,

    Lloyd’s plan, fraternal benefit society, or other legal entity engaged in the business of insurance,

    including an agent, broker, adjuster or life and health insurance counselor.” TEX. INS. CODE

    §541.002(2) (emphasis added). (See also Liberty Mutual Insurance Co. v. Garrison Contractors,

    Inc., 966 S.W.2d 482, 484 (Tex. 1998) (holding an insurance company employee to be a “person”



                                                15
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 17 of 74



    for the purpose of bringing a cause of action against him or her under the Texas Insurance Code and

    subjecting him or her to individual liability)).

64. The Claim-Handler Defendants’ unfair settlement practice, as described above, of misrepresenting

    to Plaintiff material facts relating to the coverage at issue, constitutes an unfair method of

    competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

    CODE §541.060(a)(1).

65. The Claim-Handler Defendants’ unfair settlement practice, as described above, of failing to attempt

    in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though liability

    under the Policy is reasonably clear, constitutes an unfair method of competition and an unfair and

    deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

66. The Claim-Handler Defendants’ unfair settlement practice, described above, of failing to promptly

    provide Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the facts or

    applicable law, for the offer of a compromise settlement of Plaintiff’s claim, constitutes an unfair

    method of competition and an unfair and deceptive act or practice in the business of insurance. TEX.

    INS. CODE §541.060(a)(3).

                         CAUSES OF ACTION AGAINST ALL DEFENDANTS

                                               FRAUD

67. Defendants are liable to Plaintiff for common law fraud.

68. Each and every one of the representations, as described above, concerned material facts for the reason

    that absent such representations, Plaintiff would not have acted as it did, and which Defendants

    knew were false or made recklessly without any knowledge of their truth as a positive assertion.

69. The statements were made with the intention that they should be acted upon by Plaintiff, who in

    turn did act in reliance upon the statements, thereby causing Plaintiff to suffer injury and constituting

    common law fraud.


                                                  16
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 18 of 74



                             CONSPIRACY TO COMMIT FRAUD

70. Defendants      are      liable     to    Plaintiff   for     conspiracy     to     commit       fraud.

    Each individual, named Defendant was a member of a combination of two or more persons whose

    object was to accomplish an unlawful purpose or a lawful purpose by unlawful means. In reaching

    a meeting of the minds regarding the course of action to be taken against Plaintiff, Defendants

    committed an unlawful, overt act to further the object or course of action. Plaintiff suffered injury

    as a proximate result.

                                             KNOWLEDGE

71. Each of the acts described above, together and singularly, was done “knowingly,” as that term is used

    in the TEXAS INSURANCE CODE and was a producing cause of Plaintiff’s damages described herein.

                                      CONDITIONS PRECEDENT

72. All conditions precedent to Plaintiff’s claims for relief have been performed or have occurred and/or

    Defendants waived the same. This includes, but is not limited to, providing notice pursuant to

    TEXAS INSURANCE CODE 542A and pre-litigation alternative dispute resolution, if any.

                                              DAMAGES

73. Plaintiff would show that all of the aforementioned acts, taken together or singularly, constitute the

    producing causes of the damages sustained by Plaintiff.

74. For breach of contract, Plaintiff is entitled to regain the benefit of the bargain, which is the amount

    of the claim, together with attorneys’ fees.

75. For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff is entitled

    to actual damages, which include the loss of the benefits that should have been paid pursuant to the

    policy, court costs, and attorneys’ fees. For knowing conduct of the acts described above, Plaintiff

    is entitled to and does affirmatively seek recovery of three times its actual damages. TEX. INS. CODE

    §541.152.


                                                   17
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 19 of 74



76. For noncompliance with TEXAS INSURANCE CODE, PROMPT PAYMENT OF CLAIMS ACT, Plaintiff

    is entitled to the amount of its claim, as well as statutory penalty interest on the amount of such

    claim as damages, together with attorneys’ fees. TEX. INS. CODE §542.060.

77. For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

    compensatory damages, including all forms of loss resulting from the insurer’s breach of this duty,

    such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

    owed, as well as exemplary damages.

78. For fraud, Plaintiff is entitled to recover actual damages and exemplary damages for knowingly

    fraudulent and malicious representations, along with attorneys’ fees, interest, and court costs.

79. For the prosecution and collection of its claim, Plaintiff has been compelled to engage the services

    of the attorneys whose names are subscribed to this pleading. Therefore, Plaintiff is entitled to

    recover a sum for the reasonable and necessary services of Plaintiff’s attorneys in the preparation and

    trial of their action, including any appeals to any Court of Appeals and/or the Supreme Court of

    Texas.

80. To date, the Carrier Defendants have paid just $780,000.00 of the $2,000,000.00 Per Condition

    Policy Limit. As the Total Incurred, Covered, Loss calculation below demonstrates, the totality of

    the covered loss to Hudson Capital, LLC exceeds the Per Condition Policy Limit by $1,138,784.25.

    The amount set forth below provides the full amount of covered damage and loss, including both

    property damage and business interruption loss (notwithstanding applicable Policy Limits) incurred

    by the insured, Hudson Capital, LLC, as the result of the underlying loss at issue:




                                                 18
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 20 of 74



                     $ 2,172,680.25            Total Cost, Covered Repairs to Property
                     $ 1,016,104.00            Business Interruption Loss
                     < $ 50,000.00>            <Self-Insured Retention>        PAID
                     $ 3,138,784.25            Total Incurred, Covered, Loss

81. As noted in Paragraph 82 above, the amount of (Per Condition) Policy Benefits remaining under

    the $2,000,000.00 Per Condition Policy Limit is $1,220,000.00. This is not the full measure of

    Hudson’s legal damages. In addition to the $1,220,000.00 in Policy Benefits still owed for repair

    costs, Hudson is entitled to its consequential damages. As the direct result of the Carrier Defendants’

    failure and refusal to timely pay Hudson’s covered loss, Hudson has incurred substantial additional

    damage and loss. Policy limits do not limit Hudson’s ability to recover these damages.

82. Despite the fact that full payment of the $1,220,000.00 still outstanding for remediation/repair

    expense will exhaust Policy limits, Hudson is nonetheless entitled to recover the full measure of its

    business interruption loss beginning with the day when, pursuant to the Prompt Payment of Claims

    Act (Ch. 542, TEX. INS. CODE), the Carrier Defendants should have paid the claim in full based on

    the receipt of the documents, information and access reasonably requested from Hudson and

    required for the Carrier Defendants to make their decision on the Claim. But for the Carrier

    Defendants’ malfeasance and unwarranted delays in the claim-handling process, these damages would

    not have been incurred.

83. Additionally, and as the direct result of the Carrier Defendants’ malfeasance and unwarranted delays

    in the claim-handling process, Hudson has been sued by its remediation/repair contractor, TPI. In

    defense of this suit, Hudson has incurred costs—recoverable in this case as consequential damages—

    including, but not limited to, its attorneys’ fees and costs of Court.

84. Pursuant to Ch. 542 of the Texas Insurance Code (a strict-liability statute), Hudson is entitled to

    penalty interest of 10.5%, per annum, on the amount of the Claim, beginning back on the 76th day

    following the Carrier Defendants’ receipt of all items, statements, and forms reasonably requested



                                                  19
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 21 of 74



    and required from Hudson in order for the Carrier Defendants to make their Claim decision. TEX.

    INS. CODE §§542.055, 542.058, 542.059; 542.060(c); TEX. FIN. CODE §304.003. In addition,

    Hudson is also entitled to recovery of its attorneys’ fees expended and incurred in this prosecution

    of this Claim and those fees shall be taxed as part of the costs in this case. TEX. INS. CODE §542.060.

85. Hudson is similarly entitled to recover its actual damages, costs of Court, and attorneys’ fees under

    Ch. 541 of the Texas Insurance Code (the Unfair Settlement Practices Act). Additionally, and based

    on Defendants’ “knowing” conduct, Hudson is entitled to treble damages. TEX. INS. CODE

    §541.152(b).

86. For fraud, conspiracy to commit fraud, and Illinois Union’s breach of its non-delegable common

    law duty of good faith and fair dealing to its insured, Hudson is entitled to recovery of additional,

    exemplary—i.e., punitive—damages, and is permitted to use evidence of Illinois Unions’s net worth

    to assist the Jury in its calculation of the appropriate punitive amount.

87. In addition to these damages, Hudson is also entitled to recover prejudgment interest at the rate of

    5.50% per annum beginning on the 181st day after it provided the Carrier Defendants with its first

    notice of suit (which it provided by letter dated May 10, 2018 from THE CHAKERIS LAW FIRM).

    TEX. FIN. CODE §304.003.

                                    WRITTEN DISCOVERY

                                   REQUESTS FOR DISCLOSURE

88. Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants Illinois Union Insurance

    Company, CHUBB USA Claims, CHUBB North American Claims, Apex TITAN, Inc., Apex

    Companies, LLC, Clinton S. Jech, Darren G. Bowden, and Daniel A. Penaloza are required to

    disclose, within 50 days of service of this request, the information or material described in the TEXAS

    RULE OF CIVIL PROCEDURE 194.2.




                                                 20
    Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 22 of 74



                                              JURY DEMAND

    89. Plaintiff hereby requests that all causes of action alleged herein be tried before a jury consisting of

        citizens residing in Fort Bend County, Texas.

                                                  PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof, said Plaintiff

has and recovers such sums as would reasonably and justly compensate it in accordance with the rules of law

and procedure, as to actual damages, treble damages under the TEXAS INSURANCE CODE, and all punitive

and exemplary damages as may be found. In addition, Plaintiff requests the award of attorneys’ fees for the

trial and any appeal of this cause, for all costs of Court on its behalf expended, for pre-judgment and post-

judgment interest as allowed by law, and for all such other and further relief, whether by law or at equity, to

which it may show itself to be justly entitled.

                                                           Respectfully submitted,
                                                           THE COOK LAW FIRM, PLLC

                                                           By: /s/ Andrew C. Cook
                                                           Andrew C. Cook
                                                           State Bar No. 24057481
                                                           7324 Southwest Freeway, Suite 585
                                                           Houston, Texas 77074
                                                           Tel. (713) 401-2890
                                                           Fax (713) 643-6226
                                                           acc@texinsurancelaw.com
                                                   AND:
                                                           Sean H. McCarthy
                                                           State Bar No. 24065706
                                                           WILLIAMS HART BOUNDAS EASTERBY, LLP
                                                           8441 Gulf Freeway, Suite 600
                                                           Houston, Texas 77017
                                                           Tel. (713) 230-2200
                                                           Fax (713) 643-6226
                                                           smccarthy@whlaw.com

                                                           ATTORNEYS FOR PLAINTIFF




                                                      21
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 23 of 74




                    EXHIBIT B
                                                                                                                  Filed
    Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 24 of 74                        11/1/2019 3:05 PM
                                                                                             Beverley McGrew Walker
                                                                                                         District Clerk
                                                                                             Fort Bend County, Texas
                                                                                                Salena Jasso

                                    CAUSE NO. 19-DCV-266611

     HUDSON CAPITAL, LLC                             §   IN THE DISTRICT COURT OF
                                                     §
                              Plaintiff,             §
                                                     §
     V.                                              §
                                                     §   FORT BEND COUNTY, TEXAS
     ILLINOIS UNION INSURANCE                        §
     COMPANY, CHUBB USA CLAIMS,                      §
     CHUBB NORTH AMERICAN                            §
     CLAIMS, APEX TITAN, INC.,                       §
     APEX COMPANIES, LLC,                            §
     CLINTON S. JECH, DARREN G.                      §
     BOWDEN, AND DANIEL A.                           §
     PENALOZA,                                       §
                     Defendants.                     §   400TH JUDICIAL DISTRICT

                DEFENDANTS DARREN BOWDEN AND CLINTON JECH’S
                             ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

          COME NOW, Darren Bowden and Clinton Jech, Defendants named in the above-entitled

and numbered cause, and file this, their Original Answer, and for same would respectfully show

unto the court as follows:

                                       I.         GENERAL DENIAL

          1.    Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendants Darren

Bowden and Clinton Jech generally deny each and every, all and singular, material allegation

contained within Plaintiff’s Original Petition and demand strict proof thereof.

                                            II.     PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendants Darren Bowden and Clinton

Jech respectfully pray that Plaintiff take nothing by reason of its suit herein, and that Defendants

have such other and further relief, special or general, legal or equitable, as Defendants may show

themselves justly entitled.


DARREN BOWDEN AND CLINTON JECH’S ORIGINAL ANSWER                                              Page 1
   Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 25 of 74



Dated: November 1, 2019.                   Respectfully submitted,

                                           BROWN FOX PLLC
                                           8111 Preston Rd., Suite 300
                                           Dallas, Texas 75225
                                           Phone: (214) 327-5000
                                           Fax: (214) 327-5001

                                           By: /s/ David S. Denton
                                           DAVID S. DENTON
                                           State Bar No. 24036471
                                           david@brownfoxlaw.com

                                           ATTORNEYS FOR DEFENDANTS DARREN
                                           BOWDEN AND CLINTON JECH


                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document was
served on Plaintiff, by and through its counsel of record, via eFile system on this 1st day of
November, 2019, in accordance with the Texas Rules of Civil Procedure.

                                                  /s/ David S. Denton
                                                  DAVID S. DENTON




DARREN BOWDEN AND CLINTON JECH’S ORIGINAL ANSWER                                        Page 2
                                                                                                                  Filed
    Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 26 of 74                       11/8/2019 10:35 AM
                                                                                             Beverley McGrew Walker
                                                                                                         District Clerk
                                                                                             Fort Bend County, Texas
                                                                                                Salena Jasso

                                      NO. 19-DCV-266611


 HUDSON CAPITAL, LLC,              § IN THE DISTRICT COURT OF
                                   §
       Plaintiff,                  §
                                   §
 v.                                § FORT BEND COUNTY, TEXAS
                                   §
 ILLINOIS UNION INSURANCE          §
 COMPANY, CHUBB USA CLAIMS,        §
 CHUBB NORTH AMERICAN CLAIMS,      §
 APEX TITAN, INC., APEX COMPANIES, §
 LLC, CLINTON S. JECH, DARREN G.
 BOWDEN, AND DANIEL A.
 PENALOZA,

        Defendants.                                 400TH JUDICIAL DISTRICT


       ORIGINAL ANSWER OF DEFENDANTS ILLINOIS UNION INSURANCE
        COMPANY, AND IMPROPERLY NAMED DEFENDANTS CHUBB USA
              CLAIMS AND CHUBB NORTH AMERICAN CLAIMS

       DEFENDANT ILLINOIS UNION INSURANCE COMPANY and IMPROPERLY-

NAMED DEFENDANTS CHUBB USA CLAIMS and CHUBB NORTH AMERICAN CLAIMS

(hereinafter, “Defendants”), in the above-entitled and numbered cause, file this Original Answer

in the above-captioned lawsuit and would show:

                                          GENERAL DENIAL

       Pursuant to Texas Rule of Civil Procedure 92, Defendants generally deny all of the

allegations contained in Plaintiff’s Original Petition, and any amendments and supplements

thereto, and requests that this Court require Plaintiff to prove such allegations by a preponderance

of the evidence as required by the Texas Constitution and by the statutes, laws, and Rules of Civil

Procedure of the State of Texas.
    Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 27 of 74



                                          VERIFIED DENIAL

       For further answer, and pursuant to Tex. R. Civ. P. 93, Defendants assert that a defect exists

as to the parties and specifically deny that Chubb USA Claims and Chubb North American Claims

are proper defendants in this lawsuit. Chubb USA Claims and Chubb North American Claims are

not the name of existing corporations and therefore they do not have the legal capacity to be sued

or to be liable in the capacity in which they have been sued. As Plaintiff has incorrectly named

Chubb USA Claims and Chubb North American Claims as Defendants, Defendant Illinois Union

Insurance Company requests that Plaintiffs dismiss Chubb USA Claims and Chubb North

American Claims from this lawsuit.

                                   REQUEST FOR DISCLOSURE

       Pursuant to Tex. R. Civ. P. 194, Plaintiff is requested to provide Defendants the information

and documentation set forth in Rule 194 within 30 days of this request.



 Dated: November 8, 2019                           NORTON ROSE FULBRIGHT US LLP



                                                   /s Daniel McNeel Lane, Jr.
                                                       Daniel McNeel Lane, Jr.
                                                       State Bar No. 00784441
                                                       neel.lane@nortonrosefulbright.com
                                                   Frost Tower
                                                   111 W. Houston Street, Suite 1800
                                                   San Antonio, TX 78205
                                                   Telephone:     (210) 224-5575
                                                   Facsimile:     (210) 270-7205

                                                   ATTORNEYS FOR ILLINOIS UNION INSURANCE
                                                   COMPANY AND IMPROPERLY NAMED
                                                   DEFENDANTS CHUBB USA CLAIMS AND
                                                   CHUBB NORTH AMERICAN CLAIMS




                                                -2-
    Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 28 of 74



                               CERTIFICATE OF SERVICE

       This pleading, Original Answer of Illinois Union Insurance Company and Improperly

Named Defendants Chubb USA Claims and Chubb North American Claims, has been served upon

all counsel of record in compliance with Rules 21 and 21a of the Texas Rules of Civil Procedure

on November 8, 2019:


        Andrew C. Cook                              Sean H. McCarthy
        The Cook Law Firm, PLLC                     Williams Hart Boundas Easterby, LLP
        7324 Southwest Freeway, Suite 585           8441 Gulf Freeway, Suite 600
        Houston, Texas 77074                        Houston, Texas 77017
        acc@texinsurancelaw.com                     smccarthy@whlaw.com




                                                           /s/ Daniel McNeel Lane, Jr.

                                                            Daniel McNeel Lane, Jr.




                                             -3-
   Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 29 of 74



STATE OF NEW JERSEY            §
                               §
COUNTY OF HUDSON               §

                                        VERIFICATION

       Before me, the undersigned notary, on this day personally appeared Rachel Schulman, the

affiant, a person whose identity is known to me. After I administered an oath, the affiant testified:

       "My name is Rachel Schulman. I am over 18 years of age, of sound mind, and capable of

making this affidavit. The facts stated in this affidavit are within my personal knowledge and are

true and correct. I have read Defendant Illinois Union Insurance Company's Original Verified

Answer to Plaintiffs Original Petition, and the facts stated therein are within my personal

knowledge and are true and correct."

       FURTHER, AFFIANT SAYETH NOT.




                                                      Rachel Schulman


       SUBSCRIBED AND SWORN TO before me on the]_ day of November, 2019, to certify

which witness my hand and seal of office.




                                                      Jersey




                                                -4-
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 30 of 74




                    EXHIBIT C
                   Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 31 of 74
 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                      Location : Fort Bend Images Help

                                                                   R                        A
                                                                     C        N . 19-DCV-266611

Hudson Capital, LLC vs Illinois Union Insurance Company, Chubb USA Claims,              §                    Case Type: Contract - Other Contract
Chubb North American Claims, Apex Titan, Inc, Apex Companies, LLC, Clinton S            §                    Date Filed: 09/12/2019
Jech, Darren G. Bowden and Daniel A. Penaloza                                           §                     Location: 400th District Court
                                                                                        §
                                                                                        §


                                                                            P       I

                                                                                                                               Attorneys
Defendant or     Apex Companies, LLC
Respondent        Austin, TX 78744


Defendant or     Apex Titan, Inc
Respondent        Austin, TX 78744


Defendant or     Bowden, Darren G.                                                                                             David S Denton
Respondent                                                                                                                      Retained
                  Waxahachie, TX 75165
                                                                                                                               214-327-5000(W)


Defendant or     Chubb North American Claims
Respondent        Jersey City, NJ 07302


Defendant or     Chubb USA Claims
Respondent        Scranton, PA 18505-0510


Defendant or     Illinois Union Insurance Company
Respondent         Philadelphia, PA 19106-3703


Defendant or     Jech, Clinton S.                                                                                              David S Denton
Respondent                                                                                                                      Retained
                  Dallas, TX 75243
                                                                                                                               214-327-5000(W)


Defendant or     Penaloza, Daniel A.
Respondent        Houston, TX 77019


Plaintiff or     Hudson Capital, LLC                                                                                           Andrew C Cook
Petitioner                                                                                                                      Retained
                                                                                                                               713-230-2366(W)


                                                                     E          O               C

           OTHER EVENTS AND HEARINGS
09/12/2019 Petition      Doc ID# 1
             Plaintiffs Original Petition
09/12/2019 Case Information Sheet
             Civil Case Information Sheet
09/13/2019 Case Information Sheet
             Civil Case Information Sheet (Amended)
09/25/2019 Request       Doc ID# 2
             Civil Process Request Form
09/25/2019 Request       Doc ID# 3
             Civil Process Request Form
09/25/2019 Request       Doc ID# 4
             Civil Process Request Form
09/25/2019 Request       Doc ID# 5
             Civil Process Request Form
10/01/2019 Issuance        Doc ID# 6
             Citation Issued to Chubb USA Claims
10/01/2019 Citation
             Eservice
              Chubb USA Claims                                     Unserved
10/01/2019 Issuance        Doc ID# 7
             Citation Issued to Chubb North American Claims
10/01/2019 Citation
             Eservice
              Chubb North American Claims                          Served                       10/16/2019
                                                                   Returned                     10/21/2019
10/01/2019 Issuance       Doc ID# 8
             Citation Issued to Illinois Union Insurance Company
10/01/2019 Citation
             Eservice
              Illinois Union Insurance Company                     Served                       10/14/2019
                                                                   Returned                     10/14/2019
10/01/2019 Issuance       Doc ID# 9
             Citation Issued to Apex Companies LLC
10/01/2019 Citation
             Eservice
              Apex Companies, LLC                                  Served                       10/15/2019
                   Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 32 of 74
                                                                   Returned       10/16/2019
10/01/2019 Issuance       Doc ID# 10
             Citation Issued to Clinton S. Jech
10/01/2019 Citation
             Eservice
              Jech, Clinton S.                                     Served         10/12/2019
                                                                   Returned       10/14/2019
10/01/2019 Issuance       Doc ID# 11
             Citation Issued to Apex Titan Inc
10/01/2019 Citation
             Eservice
              Apex Titan, Inc                                      Served         10/15/2019
                                                                   Returned       10/15/2019
10/01/2019 Issuance       Doc ID# 12
             Citation Issued to Darren G Bowden
10/01/2019 Citation
             Eservice
              Bowden, Darren G.                                    Served         10/12/2019
                                                                   Returned       10/14/2019
10/01/2019 Issuance       Doc ID# 13
             Citation Issued to Daniel A Penaloza
10/01/2019 Citation
             Eservice
              Penaloza, Daniel A.                                  Served         10/16/2019
                                                                   Returned       10/17/2019
10/10/2019 Officers Return     Doc ID# 14
            Return of Service
10/14/2019 Officers Return     Doc ID# 15
            Return of Service for Clinton S Jech
10/14/2019 Officers Return     Doc ID# 16
            Return of Service for Darren G. Bowden
10/14/2019 Officers Return     Doc ID# 17
            Return of Service for Illinois Union Insurance Company
10/15/2019 Officers Return     Doc ID# 18
            Return of Service for Apex Titan, Inc
10/16/2019 Officers Return     Doc ID# 19
            Return of Service for Apex Companies, LLC. Served 10/15/19
10/17/2019 Officers Return     Doc ID# 20
            Return of Service for Daniel Penaloza. Served 10/16/19
10/21/2019 Officers Return     Doc ID# 21
            Return of Service for Chubb North American Claims
11/01/2019 Answer/Contest/Response/Waiver            Doc ID# 22
            Defendants Darren Bowden and Clinton Jech's Original Answer


                                                                          F   I



             Plaintiff or Petitioner Hudson Capital, LLC
             Total Financial Assessment                                                                           360.00
             Total Payments and Credits                                                                           360.00
             Balance Due as of 11/07/2019                                                                           0.00

09/13/2019   Transaction Assessment                                                                                292.00
09/13/2019   E-filing                        Receipt # 2019-62819-DCLK                     Hudson Capital, LLC   (292.00)
09/25/2019   Transaction Assessment                                                                                 68.00
09/25/2019   E-filing                        Receipt # 2019-64309-DCLK                     Hudson Capital, LLC    (68.00)
                                                                                                                            Filed
       Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 33 of 74                               9/12/2019 4:18 PM
                                                                                                       Beverley McGrew Walker
                                                                                                                   District Clerk
                                                                                                       Fort Bend County, Texas
                                                      19-DCV-266611                                      Autumn Dolnik

                                            CAUSE NO. ________

 HUDSON CAPITAL, LLC                                    §    IN THE DISTRICT COURT OF
                                                        §
                           Plaintiff,                   §
                                                        §
 vs.                                                    §    FORT BEND COUNTY, TEXAS
                                                        §
 ILLINOIS UNION INSURANCE                               §
 COMPANY, CHUBB USA CLAIMS, CHUBB                       §
 NORTH AMERICAN CLAIMS, APEX                            §
 TITAN, INC., APEX COMPANIES, LLC,                      §
                                                              Fort Bend County - 400th Judicial District Court
 CLINTON S. JECH, DARREN G.                             §
 BOWDEN, and DANIEL A. PENALOZA,                        §
                                                        §
                           Defendants.                  §    ________ JUDICIAL DISTRICT

                                    PLAINTIFF’S ORIGINAL PETITION

           Plaintiff Hudson Capital, LLC (hereinafter, “Hudson”) files this, its Original Petition against

Defendants Illinois Union Insurance Company, CHUBB USA Claims, CHUBB North American Claims,

Apex TITAN, Inc., Apex Companies, LLC, Clinton S. Jech, Darren G. Bowden, and Daniel A. Penaloza and

would show as follows:

                                            DISCOVERY LEVEL

       1. Plaintiff intends that this case be governed by Discovery Level 3 and, pursuant to Rule 190.4(a) of

           the Texas Rules of Civil Procedure, hereby requests that this Court—upon answer and appearance

           of all Defendants named herein—enter a discovery control plan tailored to the circumstances specific

           to this suit.

                                                   PARTIES

       2. Hudson is a limited liability company lawfully doing business in the State of Texas, and is the first

           named insured and operator of The Palms at Cinco Ranch (“The Palms”), which is located on real

           property in Texas at 23600 FM 1093 in Richmond, Fort Bend County, Texas 77406. The Palms
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 34 of 74



   is a multi-building, multi-unit apartment and condominium community operated by Hudson

   Capital, LLC, which possesses ownership interest in The Palms.

3. Illinois Union Insurance Company (“Illinois Union”) is an Illinois corporation with its principal

   place of business in Pennsylvania. Pursuant to §804.201 of the Texas Insurance Code, Defendant

   Illinois Union may be served with process in this action by serving the Texas Commissioner of

   Insurance, Texas Department of Insurance, 333 Guadalupe, Austin, Texas 78701 as Illinois Union’s

   agent for service of process, along with notice and request to the Insurance Commissioner that

   process then be mailed to: Mr. Paul Bech, Esq., Assistant General Counsel, CHUBB, 436 Walnut

   Street, Philadelphia, PA 19106-3703, who is Defendant Illinois Union’s designee for receipt of

   same.

4. CHUBB USA Claims is, upon information and belief, a third-party claims handling company

   engaged—at the direction and on the behalf of Defendant Illinois Union—in the adjustment of

   insurance claims in the State of Texas and, specifically, the insurance claim at issue in this suit.

   Defendant CHUBB USA Claims may be served with process in this action via certified mail:

   CHUBB Environmental Risk Claims Manager, CHUBB USA Claims, P.O. Box 5103, Scranton, PA

   18505-0510.

5. CHUBB North American Claims is, upon information and belief, a third-party claims handling

   company engaged—at the direction and on the behalf of Defendant Illinois Union— in the

   adjustment of insurance claims in the State of Texas and, specifically, the insurance claim at issue in

   this suit. Defendant CHUBB North American Claims may be served with process in this action via

   certified mail: CHUBB North American Claims - Environmental, 10 Exchange Place, 9th Floor,

   Jersey City, NJ 07302.

6. Apex TITAN, Inc. is, upon information and belief, a third-party consulting company which did

   engage—at the direction and on the behalf of Defendant Illinois Union— in the assessment of this


                                                 2
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 35 of 74



    insurance claims in the State of Texas and, specifically, the insurance claim at issue in this suit.

    Defendant Apex TITAN, Inc. may be served with process in this action by serving Registered Agent

    Solutions, Inc., 1701 Directors Blvd., Suite 300, Austin, TX 78744 as Apex TITAN, Inc.’s agent

    for service of process.

7. Apex Companies, LLC is, upon information and belief, a third-party consulting company which did

    engage—at the direction and on the behalf of Defendant Illinois Union— in the assessment of this

    insurance claims in the State of Texas and, specifically, the insurance claim at issue in this suit.

    Defendant Apex Companies, LLC may be served with process in this action by serving Registered

    Agent Solutions, Inc., 1701 Directors Blvd., Suite 300, Austin, TX 78744 as Apex Companies,

    LLC’s agent for service of process.

8. Clinton S. Jech (Defendant “Jech”) is an individual residing in and domiciled in the State of Texas.

    Defendant Jech may be served with personal process, by process server, at his place of residence at

    10238 Deermont Trail, Dallas, TX 75243.

9. Darren G. Bowden (“Defendant Bowden”) is an individual residing in and domiciled in the State of

    Texas. Defendant Bowden may be served with personal process, by process server, at his place of

    residence at 209 Oak Creek Dr., Waxahachie, TX 75165.

10. Daniel A. Penaloza (“Defendant Penaloza”) is an individual residing in and domiciled in the State

    of Texas. Defendant Penaloza may be served with personal process, by process server, at his place of

    residence at 2102 Hazard Street, Houston, TX 77019.

                                JURISDICTION AND VENUE

11. This Court has subject matter jurisdiction over this cause of action because it involves an amount in

    controversy within the Court’s jurisdictional authority. Pursuant to Rule 47 of the Texas Rules of

    Civil Procedure, Hudson seeks monetary relief greater than $1,000,000.00.




                                                 3
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 36 of 74



12. This Court has personal jurisdiction over Illinois Union because Illinois Union is an eligible surplus

    lines insurer engaged in the business of insurance in the State of Texas and Hudson’s causes of action

    arise out of Illinois Union’s wrongful acts and omissions in its conduct of the business of insurance

    within this State.

13. This Court has personal jurisdiction over CHUBB USA Claims because CHUBB USA Claims is

    engaged in the business of insurance in the State of Texas and Hudson’s causes of action arise out

    of CHUBB USA Claims’ wrongful acts and omissions in its conduct of the business of insurance

    within this State.

14. This Court has personal jurisdiction over CHUBB North American Claims because CHUBB North

    American Claims is engaged in the business of insurance in the State of Texas and Hudson’s causes

    of action arise out of CHUBB North American Claims’ wrongful acts and omissions in its conduct

    of the business of insurance within this State.

15. This Court has personal jurisdiction over Apex TITAN, Inc. because Apex TITAN, Inc.—with

    respect to the claim at bar—engaged in the business of insurance in the State of Texas and Hudson’s

    causes of action arise out of Apex TITAN, Inc.’s wrongful acts and omissions in its conduct of the

    business of insurance within this State.

16. This Court has personal jurisdiction over Apex Companies, LLC because Apex Companies, LLC is

    a foreign company engaged in the business of insurance in the State of Texas and Hudson’s causes

    of action arise out of Apex Companies, LLC’s wrongful acts and omissions in its conduct of the

    business of insurance within this State.

17. This Court has personal jurisdiction over Clinton S. Jech because he engaged in the business of

    adjusting Plaintiff’s insurance claim in the State of Texas, and Hudson’s causes of action arise out

    of Defendant Jech’s business activities in the State of Texas.




                                                  4
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 37 of 74



18. This Court has personal jurisdiction over Darren G. Bowden because he engaged in the business of

    adjusting Plaintiff’s insurance claim in the State of Texas, and Hudson’s causes of action arise out

    of Defendant Jech’s business activities in the State of Texas.

19. This Court has personal jurisdiction over Daniel A. Penaloza because he engaged in the business of

    adjusting Plaintiff’s insurance claim in the State of Texas, and Hudson’s causes of action arise out

    of Defendant Jech’s business activities in the State of Texas.

20. Venue is proper in Fort Bend County, Texas under §§ 15.002(a)(1) and 15.032 of the Texas Civil

    Practice & Remedies Code because all or a substantial part of the events or omissions giving rise to

    the suit occurred in Fort Bend County. Specifically, the insured property (The Palms) is located in

    Fort Bend County, and both the covered loss as well as Defendants’ adjustment of Hudson’s ensuing

    insurance claim occurred in Fort Bend County.

                                   FACTUAL BACKGROUND

21. The Palms at Cinco Ranch (“The Palms”) is an apartment and condominium community located

    at 23600 FM 1093 in Richmond, Fort Bend County, Texas 77406. The Palms consists of 14

    freestanding apartment buildings (including leasing office/clubhouse) as well as no less than six

    additional free-standing enclosed buildings such as garages and storage buildings.

22. After making landfall on the Texas coast on or about August 25, 2017, Hurricane Harvey moved

    slowly inland and northeasterly, dumping an historic amount of rainfall throughout Southeast Texas,

    including the area where The Palms is located. The unprecedented rains led to widespread flooding

    throughout the area and, on or about August 31, 2017, The Palms proved no exception.

23. Of the 14 larger buildings on-site, 13 experienced some amount of floodwater incursion. Nearly all

    of the first-floor units, garages and community areas at The Palms experienced some amount of

    floodwater incursion. In many instances, very little water came in and the entirety of the flooding at

    The Palms was short-lived and was gone within 24 hours from first appearance.


                                                  5
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 38 of 74



24. The water intrusion itself caused only minor damage to the Property, none of which was structural

    nor a significant causal factor in the costly repairs that would soon be necessary, much less the

    business interruption losses these repairs would, in turn, lead to. Given this, as well as the fact that

    the Policy here at issue provides coverage for “Pollution Conditions” and “Indoor Environmental

    Conditions,” but not rising water, Hudson did not file a claim on the Illinois Union Insurance

    Company Policy during the brief flood event at The Palms.

25. That said, very soon after the floodwater receded, residents and building management discovered

    enormous, and rapidly-expanding and multiplying, areas of apparent mold, fungi, and spore

    contamination, as well as the noxious stench of grossly-contaminated floodwater and untreated

    wastewater, throughout the buildings and structures that experienced even the slightest amount of

    floodwater incursion.

26. Upon discovery of this condition (which rapidly, and exponentially worsened until remediation

    efforts began) Hudson Capital, LLC—the Named Insured under Illinois Union Insurance Company

    Premises Pollution Liability Portfolio Insurance Policy PPI G2815186A 002 (“the Policy”)—

    immediately reported its claim for covered loss under the Illinois Union Policy.

27. On September 12, 2017, Rachel Schulman, Claims Director with CHUBB North American Claims

    – Environmental, acknowledged the claim on behalf of Illinois Union and CHUBB by letter

    referencing the claim as “CHUBB Claim No.: KY17K2241239.”

28. After receiving notice of the Claim, Illinois Union and CHUBB (upon information and belief)

    retained Apex TITAN, Inc. (“TITAN”) to act as their agent/assign in adjusting the Claim.

    TITAN then assigned a series of purported “mold technicians” and “mold consultants” to

    investigate and adjust the Claim: Clinton Jech, Armando Flores, and Darren Bowden.

29. In their Damaged Material Assessment (the “TITAN Assessment”), dated September 29, 2017 (and

    signed by all three), Messrs. Jech, Flores and Bowden found that “each residential building was


                                                  6
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 39 of 74



    affected by moisture intrusion with the exception of building number seven (7)” and “fifty-six of

    the sixty-two apartment units located on the first floor of the complex were affected by moisture

    intrusion.” The TITAN Assessment noted that mold growth was observed on the following

    materials:

            •        Drywall
            •        Carpeting
            •        Baseboards
            •        Doors
            •        Back of cabinetry
            •        Clubhouse ceiling; and
            •        Pool mechanical room.

30. The TITAN Assessment concluded (in part) that: “the root cause of mold growth is likely the

    results [sic] of moisture intrusion / flooding and the inability to dry building materials within 48

    hours of impact.” This conclusion, along with the above-referenced discussion of moisture

    intrusion/flooding and subsequent mold growth—and more importantly, the unfounded

    assumptions common to both—provided Illinois Union (via CHUBB) its sole pretextual

    justification for the self-serving coverage decisions and outcome-oriented claims-handling practices

    that were soon deployed against Hudson, its insured.

31. In short, Illinois Union and CHUBB (collectively, the “Carrier Defendants”) handled, adjusted, and

    eventually underpaid the Claim based upon the red herring proposition that water damage—i.e.,

    property damage caused directly and solely by the physical presence of water alone—was the primary

    and predominant cause of Hudson’s loss and cited the TITAN Assessment as their pretextual

    justification for this unreasonable position.

32. Setting aside the fact that Hudson never presented a claim for “flood damage”—as well as the fact

    that The Palms did not incur much, if any, damage solely or directly by force of the small amount

    of rising water intrusion experienced at the Property—Hudson cooperated in good faith with the

    Carrier Defendants’ purported “investigation” of the Claim and provided the Carrier Defendants


                                                    7
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 40 of 74



    with all requested documents and information which it either possessed or had reasonable access to

    at the time.

33. Then, having received Hudson’s invoices, cancelled checks and other proofs of payment for repairs

    as well as the documentation reasonably requested and required for calculation of Hudson’s business

    interruption loss, the Carrier Defendants claimed these documents and proofs lacked the specificity

    purportedly required in order for it to issue payment—any payment—on Hudson’s covered loss.

34. At no time did the Carrier Defendants dispute coverage under the Policy for either “Pollution

    Conditions” or “Indoor Environmental Conditions.”

35. Instead (and rather than—at any time—assigning a licensed Texas insurance adjuster to adjust the

    loss), the Carrier Defendants waited until December 11, 2017 to send a new “mold consultant,”

    Daniel Penaloza II of Apex Companies, LLC (“Apex”) to reinspect and purportedly adjust the

    covered loss. The Carrier Defendants provided Penaloza with a selection of the documentation

    Hudson had provided in support of its Claim and covered losses, and based on his December 2017

    site visit and review of the documents provided him by CHUBB, Penaloza concluded in his

    Microbial Consulting Services – Draft for Review, emailed to CHUBB and dated January 16, 2018,

    that “approximately 37.5 percent of the work (labor and materials) may have been related to mold

    remediation activities…”. Penaloza failed to provide any reasonable basis grounded in fact—and

    nothing at all by way of coverage analysis—to justify this conclusory assertion.

36. Nonetheless, in her January 26, 2018 Proposed Settlement Letter to Hudson, Rachel Schulman cites

    the Apex/Penaloza Microbial Consulting Services – Draft for Review as the basis for the Carrier

    Defendants’ settlement offer of 40% of Hudson’s remediation costs (40% of Hudson’s [then] out-

    of-pocket repair costs of approximately $1,700,000.00), or $680,000.00.

37. Extrapolating from the fuzzy math that turned Hudson’s $1,700,000.00 out-of-pocket covered loss

    into the Carrier Defendants’ improper and unreasonable settlement offer of $680,000.00, Ms.


                                                 8
    Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 41 of 74



        Schulman then applied the Apex/Penaloza 40% “mold vs. water factor” to Hudson’s business

        interruption loss (which she capped at 5 months without explanation, reasonable or otherwise…)

        and arrived at an additional $150,000.00 offer for Hudson’s business interruption loss. All told,

        and allowing for application of the Policy’s $50,000.00 S.I.R., Schulman offered $780,000.00 to

        Hudson for “full resolution of the remediation costs/build back portion of this matter,” and “total

        claim settlement.”

    38. Setting aside the groundless absurdity of the 40% Apex/Penaloza “mold vs. water factor,” as well

        as the misrepresentations Schulman cites as support both for using it and for extending its

        application to limit Hudson’s business interruption loss,1 Schulman’s Proposed Settlement Letter—

        as with all Claim-related correspondence to Hudson either before or since—wholly ignores what

        may be the most significant operative underlying fact this case presents.

    39. Mold (i.e., an “Indoor Environmental Condition”) is not the only peril covered under the Policy.

    40. Under the Coverage A Insuring Agreement, Illinois Union agrees to pay: “‘First-party claims’ arising

        out of: 1) a ‘pollution condition’ on, at… a ‘covered location’; 2) an ‘indoor environmental

        condition’ at a ‘covered location’… provided the ‘insured’ first discovers such ‘pollution condition’

        or ‘indoor environmental condition’ during the ‘policy period.’”

    41. Pollution condition is defined under the Policy as: “The discharge, dispersal, release, escape,

        migration or seepage of any solid, liquid…irritant, contaminant, or pollutant, including soil, silt,

        sedimentation, …chemicals, …hazardous substances, …waste materials… on, in, into or upon land

        and structures thereupon…”




1
    1.) “Chubb had its consultant, [TITAN], to the site on September 7, 201[7]. At that time significant water
    damage was noted and minor mold conditions were observed.” 2.) “Initially the units appear to have been vacant
    due to water damage.” 3.) “Because the units affected sustained both water damages and had mold conditions we
    are using the same allocation of 40% to the business interruption claim.”


                                                        9
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 42 of 74



42. As the TITAN Assessment itself points out, the very floodwater that Defendants point to as having

    somehow caused more than 60% of Hudson’s damage (purportedly, by pure force of “dampness”

    alone…) is, by Defendants’ on-site claim-handlers’ own words, an explicitly covered peril under the

    Policy’s “Pollution Condition” coverage prong because it was both “grossly contaminated” and a

    hazardous material:

            SEC. 2.3                OTHER HAZARDOUS MATERIALS
                    “The Institute of Inspection, Cleaning and Restoration (IICRC) considers water
            damage originating from sea water, ground or surface water, rising rivers and streams, and
            wind-driven rain from hurricanes and tropical storms to be Category 3. Category 3 is
            considered grossly contaminated water.”
            ---
            SEC. 3.1        CONCLUSIONS
            “Impacted areas are summarized in Sections 2.1 to 2.3. It is not possible to differentiate
            “clean” flooding from environmentally impacted black water flooding based upon the
            IICRC’s interpretation of Category 3 water.”

43. Despite this fact, of which the Carrier Defendants had actual knowledge at the time all relevant

    Claim and coverage decisions were made, the Carrier Defendants never once analyzed this Claim in

    light of—nor sought coverage for the insured under—the “Pollution Condition” coverage prong in

    the Policy.

44. Conclusion 3.1 of the TITAN Assessment was never addressed or even noted in any of the Carrier

    Defendants’ claim correspondence to Hudson, but was instead simply dismissed out-of-hand and

    ignored. This inattention to (or purposeful, intentional ignorance of) the facts and authorities most

    relevant to a proper, reasonable coverage analysis of the Claim was the rule, rather than the exception,

    during the Carrier Defendants’ mishandling of Hudson’s Claim.

45. For example—and notwithstanding the TITAN Assessment’s conclusion based on IICRC

    published standards that it would be impossible to differentiate between the intrusion of hazardous,

    grossly contaminated, environmentally impacted black water and the Carrier Defendants’ alleged

    “clean water” flooding—neither Illinois Union nor any of its claim-handling agents/assigns ever



                                                  10
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 43 of 74



    made note of a certain operative underlying fact that would have been glaringly obvious to anyone

    who so much as took the time to walk the perimeter of the Property, much less someone charged

    with conducting a reasonable investigation of the loss or inspection of the risk: The Palms is next

    door to a wastewater treatment plant.           Regardless of whether the—admittedly—grossly

    contaminated environmentally impacted black water flooding also contained untreated overflow

    from the adjacent wastewater treatment plant, the Carrier Defendants were entirely unreasonable in

    their investigation of Hudson’s loss as they never once considered, much less investigated, the

    probability that this occurred.

46. As noted above, the areas surrounding The Palms flooded post-Harvey, including the adjacent

    wastewater treatment plant. Not only did the Carrier Defendants fail and refuse to explain to their

    insured the basis for their conclusion that the wastewater and other hazardous, contaminated effluent

    dispersed by flood from the treatment plant did not migrate “on, in, into or upon” the Insured

    Property and structures, they instead—brazenly and without reasonable basis—used the very

    floodwater that delivered this Pollution Condition “on, in, into or upon” The Palms community as

    their pretextual basis for refusing payment on 60%+ of Hudson’s covered loss.

47. Plaintiff contends that, upon information and belief, Defendants set out and overtly sought to under-

    scope, underpay, and ultimately minimize Plaintiff’s claim for covered damages. At minimum, the

    Carrier Defendants ratified Apex TITAN, Inc. and Apex Companies, LLC’s unreasonable and

    improper “adjustment” of the Claim, resulting in Plaintiff’s claim effectively being denied in part as

    well as undervalued and underpaid. Plaintiff has suffered actual damages resulting from Defendants’

    wrongful acts and omissions as set forth above and further described herein.

48. In short, Plaintiff has yet to receive the full amount of payment to which it is entitled under the

    Policy because its Claim was improperly and unreasonably adjusted.




                                                 11
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 44 of 74



                                      CAUSES OF ACTION

         CAUSES OF ACTION AGAINST ILLINOIS UNION INSURANCE COMPANY, ONLY

                                   BREACH OF CONTRACT

49. Illinois Union failed to perform its contractual duties to adequately compensate Plaintiff in

    accordance the terms of the Policy that it wrote and sold to Plaintiff. Specifically, Illinois Union

    refused to pay the full proceeds of the Policy, although due demand was made, and all conditions

    precedent to recovery upon the Policy had been fulfilled, carried out and completed by Plaintiff or

    waived by Illinois Union. Illinois Union’s conduct constitutes a breach of the insurance contract

    between Illinois Union and Hudson.

              BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

50. Illinois Union’s conduct constitutes a breach of the common law duty of good faith and fair dealing

    that, under Texas law, an insurer owes to its policy holders on account of the disparity in bargaining

    power between an insurance company and its individual insureds with respect not only to the drafting

    of the contract of insurance itself, but also with respect to the handling and payment of insured

    claims.

51. Illinois Union’s failure, as described above, to adequately and reasonably investigate and evaluate

    Plaintiff’s claim, despite the fact that at the very same time, Illinois Union knew (or should have

    known by the exercise of reasonable diligence) that its liability was reasonably clear, constitutes a

    breach of Illinois Union’s duty of good faith and fair dealing to the Plaintiff, which is both non-

    delegable and continues to exist until the relationship between the parties is ultimately changed to

    that of judgment debtor and judgment creditor, respectively.




                                                 12
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 45 of 74



                CAUSES OF ACTION AGAINST ILLINOIS UNION, CHUBB USA,
               AND CHUBB NORTH AMERICAN (THE CARRIER DEFENDANTS)

           UNFAIR SETTLEMENT PRACTICES, TEX. INS. CODE §541.060(a).

52. The Carrier Defendants’ conduct constitutes multiple violations of the TEXAS INSURANCE CODE,

   UNFAIR SETTLEMENT PRACTICES. TEX. INS. CODE §541.060(a). All violations under this

   provision are made actionable by TEX. INS. CODE §541.151.

53. Falsehoods and misrepresentations under Texas law may be communicated by actions as well as

   spoken word; therefore, deceptive conduct is equivalent to a verbal representation. The Carrier

   Defendants’ misrepresentations by means of deceptive conduct include, but are not limited to: (1)

   failing to conduct a reasonable inspection and investigation of Plaintiff’s covered loss and damages;

   (2) stating—by adoption and recitation of the Apex TITAN Assessment—that Plaintiff’s damages

   were less extensive or severe than they actually were, resulting in the undervaluing of Plaintiff’s

   damages; (3) using Apex employees/assigns’ own statements and conclusions, as well as those of

   CHUBB employees/assigns about the scope and degree of the damage as pretextual justifications

   for effectively denying covered damages and/or underpaying damages; and (4) failing to provide an

   adequate explanation for the inadequate payment(s) Plaintiff in fact received.

54. Had the Carrier Defendants, whether directly or through their agents and assigns, undertaken a

   reasonable or good faith investigation and adjustment of the loss, they would have concluded that

   any “apportionment” of Policy benefits between covered and non-covered perils less favorable to its

   insured than 66.67% (i.e., 66.67% covered; 33.33% non-covered) was inappropriate and

   unreasonable on its face, and on that basis—given the documentation provided them by Hudson of

   property damage and business interruption losses in excess of $3,000,000.00—would immediately

   have remitted the full amount of coverage afforded under the Policy, or $2,000,000.00. See TEX.

   INS. CODE §541.060(a)(7); 28 TAC 21.203(15).



                                               13
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 46 of 74



55. Instead, the Carrier Defendants first attempted to force the insured to execute a Full Release of the

    Claim in exchange for the Carrier Defendants’ partial payment offer of $780,000.00 (just 39% of

    the amount actually owed), and then—having paid this amount without receiving its requested Full

    Release—refused to provide any reasonable explanation to Hudson Capital of the basis in the Policy,

    in relation to the facts of this claim, for their offer of just $780,000.00 as a compromise settlement

    of the Claim. See TEX. INS. CODE §§541.060(a)(3); 541.060 (a)(6).

56. The Carrier Defendants’ unfair settlement practice, as described above, of misrepresenting—by

    words and acts/omissions—to Plaintiff material facts relating to the coverage at issue, constitutes

    an unfair method of competition and an unfair and deceptive act or practice in the business of

    insurance. TEX. INS. CODE §541.060(1).

57. The Carrier Defendants’ unfair settlement practice, as described above, of failing to attempt in good

    faith to effectuate a prompt, fair, and equitable settlement of the Claim, even though liability under

    the Policy was reasonably clear, constitutes an unfair method of competition and an unfair and

    deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

58. The Carrier Defendants failed to provide Plaintiff a reasonable explanation for failing to include all

    covered damages in the evaluation and/or payment(s) on the Claim. Furthermore, the Carrier

    Defendants did not communicate that future settlements or payments would be forthcoming to pay

    for the entire amount of Plaintiff’s loss, nor did they provide any reasonable explanation for the

    failure to adequately settle Plaintiff’s claim. This conduct is a violation of the TEXAS INSURANCE

    CODE, UNFAIR SETTLEMENT PRACTICES. TEX. INS. CODE §541.060(a)(3).

59. Although promptly reported by Plaintiff to the Carrier Defendants, the Carrier Defendants did not

    properly inspect the Property and failed to account for and/or undervalued many of Plaintiff’s

    damages, both exterior and interior. The Carrier Defendants’ unfair settlement practice, as described

    above, of refusing to pay Plaintiff’s full Claim without conducting a reasonable investigation,


                                                 14
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 47 of 74



    constitutes an unfair method of competition and an unfair and deceptive act or practice in the

    business of insurance. TEX. INS. CODE §541.060(7).

             VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT
                         CHAPTER 542, TEX. INS. CODE.

60. The Carrier Defendants’ conduct constitutes multiple violations of the TEXAS INSURANCE CODE,

    PROMPT PAYMENT OF CLAIMS ACT. All violations made under this provision are made actionable

    by TEX. INS. CODE §542.060.

61. The Carrier Defendants’ failure—and thus continuing delay—to remit full payment of the amounts

    owed on Plaintiff’s Claim following the receipt of all items, statements, and forms reasonably

    requested and required, as described above, constitutes a non-prompt payment of the Claim. TEX.

    INS. CODE §542.058.

           CAUSES OF ACTION AGAINST APEX TITAN, INC., APEX COMPANIES, LLC,
             CLINTON S. JECH, DARREN G. BOWDEN, AND DANIEL A. PENALOZA,
                          (THE CLAIM-HANDLER DEFENDANTS)

            UNFAIR SETTLEMENT PRACTICES, TEX. INS. CODE §541.060(a).

62. The Claim-Handler Defendants’ individual and collective conduct constitutes multiple violations of

    the TEXAS INSURANCE CODE, UNFAIR SETTLEMENT PRACTICES. TEX. INS. CODE §541.060(a).

    All violations under this article are made actionable by TEX. INS. CODE §541.151.

63. Each of the Claim-Handler Defendants are individually liable for their unfair and deceptive acts

    because each is a “person” as defined by TEX. INS. CODE §541.002(2). The term “person” is defined

    as “any individual, corporation, association, partnership, reciprocal or interinsurance exchange,

    Lloyd’s plan, fraternal benefit society, or other legal entity engaged in the business of insurance,

    including an agent, broker, adjuster or life and health insurance counselor.” TEX. INS. CODE

    §541.002(2) (emphasis added). (See also Liberty Mutual Insurance Co. v. Garrison Contractors,

    Inc., 966 S.W.2d 482, 484 (Tex. 1998) (holding an insurance company employee to be a “person”



                                                15
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 48 of 74



    for the purpose of bringing a cause of action against him or her under the Texas Insurance Code and

    subjecting him or her to individual liability)).

64. The Claim-Handler Defendants’ unfair settlement practice, as described above, of misrepresenting

    to Plaintiff material facts relating to the coverage at issue, constitutes an unfair method of

    competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

    CODE §541.060(a)(1).

65. The Claim-Handler Defendants’ unfair settlement practice, as described above, of failing to attempt

    in good faith to effectuate a prompt, fair, and equitable settlement of the claim, even though liability

    under the Policy is reasonably clear, constitutes an unfair method of competition and an unfair and

    deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

66. The Claim-Handler Defendants’ unfair settlement practice, described above, of failing to promptly

    provide Plaintiff with a reasonable explanation of the basis in the Policy, in relation to the facts or

    applicable law, for the offer of a compromise settlement of Plaintiff’s claim, constitutes an unfair

    method of competition and an unfair and deceptive act or practice in the business of insurance. TEX.

    INS. CODE §541.060(a)(3).

                         CAUSES OF ACTION AGAINST ALL DEFENDANTS

                                               FRAUD

67. Defendants are liable to Plaintiff for common law fraud.

68. Each and every one of the representations, as described above, concerned material facts for the reason

    that absent such representations, Plaintiff would not have acted as it did, and which Defendants

    knew were false or made recklessly without any knowledge of their truth as a positive assertion.

69. The statements were made with the intention that they should be acted upon by Plaintiff, who in

    turn did act in reliance upon the statements, thereby causing Plaintiff to suffer injury and constituting

    common law fraud.


                                                  16
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 49 of 74



                             CONSPIRACY TO COMMIT FRAUD

70. Defendants      are      liable     to    Plaintiff   for     conspiracy     to     commit       fraud.

    Each individual, named Defendant was a member of a combination of two or more persons whose

    object was to accomplish an unlawful purpose or a lawful purpose by unlawful means. In reaching

    a meeting of the minds regarding the course of action to be taken against Plaintiff, Defendants

    committed an unlawful, overt act to further the object or course of action. Plaintiff suffered injury

    as a proximate result.

                                             KNOWLEDGE

71. Each of the acts described above, together and singularly, was done “knowingly,” as that term is used

    in the TEXAS INSURANCE CODE and was a producing cause of Plaintiff’s damages described herein.

                                      CONDITIONS PRECEDENT

72. All conditions precedent to Plaintiff’s claims for relief have been performed or have occurred and/or

    Defendants waived the same. This includes, but is not limited to, providing notice pursuant to

    TEXAS INSURANCE CODE 542A and pre-litigation alternative dispute resolution, if any.

                                              DAMAGES

73. Plaintiff would show that all of the aforementioned acts, taken together or singularly, constitute the

    producing causes of the damages sustained by Plaintiff.

74. For breach of contract, Plaintiff is entitled to regain the benefit of the bargain, which is the amount

    of the claim, together with attorneys’ fees.

75. For noncompliance with the Texas Insurance Code, Unfair Settlement Practices, Plaintiff is entitled

    to actual damages, which include the loss of the benefits that should have been paid pursuant to the

    policy, court costs, and attorneys’ fees. For knowing conduct of the acts described above, Plaintiff

    is entitled to and does affirmatively seek recovery of three times its actual damages. TEX. INS. CODE

    §541.152.


                                                   17
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 50 of 74



76. For noncompliance with TEXAS INSURANCE CODE, PROMPT PAYMENT OF CLAIMS ACT, Plaintiff

    is entitled to the amount of its claim, as well as statutory penalty interest on the amount of such

    claim as damages, together with attorneys’ fees. TEX. INS. CODE §542.060.

77. For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

    compensatory damages, including all forms of loss resulting from the insurer’s breach of this duty,

    such as additional costs, economic hardship, losses due to nonpayment of the amount the insurer

    owed, as well as exemplary damages.

78. For fraud, Plaintiff is entitled to recover actual damages and exemplary damages for knowingly

    fraudulent and malicious representations, along with attorneys’ fees, interest, and court costs.

79. For the prosecution and collection of its claim, Plaintiff has been compelled to engage the services

    of the attorneys whose names are subscribed to this pleading. Therefore, Plaintiff is entitled to

    recover a sum for the reasonable and necessary services of Plaintiff’s attorneys in the preparation and

    trial of their action, including any appeals to any Court of Appeals and/or the Supreme Court of

    Texas.

80. To date, the Carrier Defendants have paid just $780,000.00 of the $2,000,000.00 Per Condition

    Policy Limit. As the Total Incurred, Covered, Loss calculation below demonstrates, the totality of

    the covered loss to Hudson Capital, LLC exceeds the Per Condition Policy Limit by $1,138,784.25.

    The amount set forth below provides the full amount of covered damage and loss, including both

    property damage and business interruption loss (notwithstanding applicable Policy Limits) incurred

    by the insured, Hudson Capital, LLC, as the result of the underlying loss at issue:




                                                 18
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 51 of 74



                     $ 2,172,680.25            Total Cost, Covered Repairs to Property
                     $ 1,016,104.00            Business Interruption Loss
                     < $ 50,000.00>            <Self-Insured Retention>        PAID
                     $ 3,138,784.25            Total Incurred, Covered, Loss

81. As noted in Paragraph 82 above, the amount of (Per Condition) Policy Benefits remaining under

    the $2,000,000.00 Per Condition Policy Limit is $1,220,000.00. This is not the full measure of

    Hudson’s legal damages. In addition to the $1,220,000.00 in Policy Benefits still owed for repair

    costs, Hudson is entitled to its consequential damages. As the direct result of the Carrier Defendants’

    failure and refusal to timely pay Hudson’s covered loss, Hudson has incurred substantial additional

    damage and loss. Policy limits do not limit Hudson’s ability to recover these damages.

82. Despite the fact that full payment of the $1,220,000.00 still outstanding for remediation/repair

    expense will exhaust Policy limits, Hudson is nonetheless entitled to recover the full measure of its

    business interruption loss beginning with the day when, pursuant to the Prompt Payment of Claims

    Act (Ch. 542, TEX. INS. CODE), the Carrier Defendants should have paid the claim in full based on

    the receipt of the documents, information and access reasonably requested from Hudson and

    required for the Carrier Defendants to make their decision on the Claim. But for the Carrier

    Defendants’ malfeasance and unwarranted delays in the claim-handling process, these damages would

    not have been incurred.

83. Additionally, and as the direct result of the Carrier Defendants’ malfeasance and unwarranted delays

    in the claim-handling process, Hudson has been sued by its remediation/repair contractor, TPI. In

    defense of this suit, Hudson has incurred costs—recoverable in this case as consequential damages—

    including, but not limited to, its attorneys’ fees and costs of Court.

84. Pursuant to Ch. 542 of the Texas Insurance Code (a strict-liability statute), Hudson is entitled to

    penalty interest of 10.5%, per annum, on the amount of the Claim, beginning back on the 76th day

    following the Carrier Defendants’ receipt of all items, statements, and forms reasonably requested



                                                  19
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 52 of 74



    and required from Hudson in order for the Carrier Defendants to make their Claim decision. TEX.

    INS. CODE §§542.055, 542.058, 542.059; 542.060(c); TEX. FIN. CODE §304.003. In addition,

    Hudson is also entitled to recovery of its attorneys’ fees expended and incurred in this prosecution

    of this Claim and those fees shall be taxed as part of the costs in this case. TEX. INS. CODE §542.060.

85. Hudson is similarly entitled to recover its actual damages, costs of Court, and attorneys’ fees under

    Ch. 541 of the Texas Insurance Code (the Unfair Settlement Practices Act). Additionally, and based

    on Defendants’ “knowing” conduct, Hudson is entitled to treble damages. TEX. INS. CODE

    §541.152(b).

86. For fraud, conspiracy to commit fraud, and Illinois Union’s breach of its non-delegable common

    law duty of good faith and fair dealing to its insured, Hudson is entitled to recovery of additional,

    exemplary—i.e., punitive—damages, and is permitted to use evidence of Illinois Unions’s net worth

    to assist the Jury in its calculation of the appropriate punitive amount.

87. In addition to these damages, Hudson is also entitled to recover prejudgment interest at the rate of

    5.50% per annum beginning on the 181st day after it provided the Carrier Defendants with its first

    notice of suit (which it provided by letter dated May 10, 2018 from THE CHAKERIS LAW FIRM).

    TEX. FIN. CODE §304.003.

                                    WRITTEN DISCOVERY

                                   REQUESTS FOR DISCLOSURE

88. Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants Illinois Union Insurance

    Company, CHUBB USA Claims, CHUBB North American Claims, Apex TITAN, Inc., Apex

    Companies, LLC, Clinton S. Jech, Darren G. Bowden, and Daniel A. Penaloza are required to

    disclose, within 50 days of service of this request, the information or material described in the TEXAS

    RULE OF CIVIL PROCEDURE 194.2.




                                                 20
    Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 53 of 74



                                              JURY DEMAND

    89. Plaintiff hereby requests that all causes of action alleged herein be tried before a jury consisting of

        citizens residing in Fort Bend County, Texas.

                                                  PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof, said Plaintiff

has and recovers such sums as would reasonably and justly compensate it in accordance with the rules of law

and procedure, as to actual damages, treble damages under the TEXAS INSURANCE CODE, and all punitive

and exemplary damages as may be found. In addition, Plaintiff requests the award of attorneys’ fees for the

trial and any appeal of this cause, for all costs of Court on its behalf expended, for pre-judgment and post-

judgment interest as allowed by law, and for all such other and further relief, whether by law or at equity, to

which it may show itself to be justly entitled.

                                                           Respectfully submitted,
                                                           THE COOK LAW FIRM, PLLC

                                                           By: /s/ Andrew C. Cook
                                                           Andrew C. Cook
                                                           State Bar No. 24057481
                                                           7324 Southwest Freeway, Suite 585
                                                           Houston, Texas 77074
                                                           Tel. (713) 401-2890
                                                           Fax (713) 643-6226
                                                           acc@texinsurancelaw.com
                                                   AND:
                                                           Sean H. McCarthy
                                                           State Bar No. 24065706
                                                           WILLIAMS HART BOUNDAS EASTERBY, LLP
                                                           8441 Gulf Freeway, Suite 600
                                                           Houston, Texas 77017
                                                           Tel. (713) 230-2200
                                                           Fax (713) 643-6226
                                                           smccarthy@whlaw.com

                                                           ATTORNEYS FOR PLAINTIFF




                                                      21
                                                                                                                                                              Filed
                        Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 54 of 74 9/25/2019 2:36 PM
                                           CIVIL PROCESS REQUEST FORM                        Beverley McGrew Walker
                                                                                                                                                     District Clerk
                                                                                                                                          Fort Bend County, Texas
                               FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE PLEADING                                          Autumn Dolnik
                              FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED

                   19-DCV-266611
      CASE NUMBER: ___________________________                                                         400th
                                                                                        CURRENT COURT: _____________________________________
                                                               Plaintiffs Original Petition
      TYPE OF INSTRUMENT TO BE SERVED (See Reverse For Types): __________________________________________________
                           09/12/2019
      FILE DATE OF MOTION: _________________________________________________________________________________
                                                                                              Month/       Day/    Year
      SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be Served):
      1.         Illinois Union Insurance Company
           NAME: ______________________________________________________________________________________________
                    333 Guadalupe, Austin Texas 78701
           ADDRESS: ___________________________________________________________________________________________
                                   Texas Department of Insurance
           AGENT, (if applicable): ___________________________________________________________________________________
      TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): __________________________________________
           SERVICE BY (check one):
                 ATTORNEY PICK-UP                                                   CONSTABLE
                 CIVIL PROCESS SERVER - Authorized Person to Pick-up: ______________________ Phone: ______________
                 MAIL                                                               CERTIFIED MAIL
                 PUBLICATION:
                  Type of Publication:              COURTHOUSE DOOR, or
                                                    NEWSPAPER OF YOUR CHOICE: ______________________________________
                 OTHER, explain ________________________________________________________________________________
                                   We will perfect by private process. Please e-mail/Mail the Plaintiffs Original Petition and Citation to our office


                                                                    ATTENTION: Effective June1, 2010

           For all Services Provided by the DISTRCT CLERKS OFFICE requiring our office to MAIL something back to the
        Requesting Party, we require that the Requesting Party provide a Self-Addressed Stamped Envelope with sufficient postage
                                                       for mail back. Thanks you,

      **********************************************************************************************************

      2.         Chubb USA Claims
           NAME: ______________________________________________________________________________________________
                    P.O. Box 5103, Scranton, PA 18505-0510
           ADDRESS: ___________________________________________________________________________________________
                                   CHUBB Environmental Risk Claims Manager
           AGENT, (if applicable): ___________________________________________________________________________________
      TYPE OF SERVICE/PROCESS TO BE ISSUED (see reverse for specific type): __________________________________________
           SERVICE BY (check one):
                 ATTORNEY PICK-UP                                                             CONSTABLE
                       CIVIL PROCESS SERVER - Authorized Person to Pick-up: ______________________ Phone: ______________
                       MAIL                                                                   CERTIFIED MAIL
                       PUBLICATION:
                        Type of Publication:           COURTHOUSE DOOR, or
                                                       NEWSPAPER OF YOUR CHOICE: ______________________________________
                       OTHER, explain ________________________________________________________________________________
                                      We will perfect by private process. Please e-mail/Mail the Plaintiffs Original Petition and Citation to our office




      ATTORNEY (OR ATTORNEY'S AGENT) REQUESTING SERVICE:
            Andrew C. Cook
      NAME: _____________________________________________                      24057481
                                                          TEXAS BAR NO./ID NO. ______________________________
                       7324 Southwest Fwy Suite 585, Houston, TX 77074
      MAILING ADDRESS: ______________________________________________________________________________________
                    713
      PHONE NUMBER: ________                             401-2890
                                                         ________________________                                 682
                                                                                                      FAX NUMBER: ________ 200-2849
                                                                                                                           ________________________
                                     area code                      phone number                                     area code    fax number
                     acc@texinsurancelaw.com cc: reception@texinsurancelaw.com
      EMAIL ADDRESS: ________________________________________________________________________________________


                                                                                        Page 1 of 2
      S:\FormsLib\Civil Bureau\Civ Fam Intake & Customer Svc\Civintake\Civil Process Request Form                                               Rev. 5/7/10
Copy from re:SearchTX
                        Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 55 of 74
          SERVICE REQUESTS WHICH CANNOT BE PROCESSED BY THIS OFFICE WILL BE HELD FOR 30 DAYS PRIOR TO
          CANCELLATION. FEES WILL BE REFUNDED ONLY UPON REQUEST, OR AT THE DISPOSITION OF THE CASE.
          SERVICE REQUESTS MAY BE REINSTATED UPON APPROPRIATE ACTION BY THE PARTIES.




      INSTRUMENTS TO BE SERVED:                                                                       PROCESS TYPES:
      (Fill In Instrument Sequence Number, i.e. 1st, 2nd, etc.)
                                                                                                      NON WRIT:
      ORIGINAL PETITION                                                                               CITATION
       ______ AMENDED PETITION                                                                        ALIAS CITATION
       ______ SUPPLEMENTAL PETITION                                                                   PLURIES CITATION
                                                                                                      SECRETARY OF STATE CITATION
                                                                                                      COMMISSIONER OF INSURANCE
      COUNTERCLAIM                                                                                    HIGHWAY COMMISSIONER
       ______ AMENDED COUNTERCLAIM                                                                    CITATION BY PUBLICATION
       ______ SUPPLEMENTAL COUNTERCLAIM                                                               NOTICE
                                                                                                      SHORT FORM NOTICE
      CROSS-ACTION:
       ______ AMENDED CROSS-ACTION                                                                    PRECEPT (SHOW CAUSE)
       ______ SUPPLEMENTAL CROSS-ACTION                                                               RULE 106 SERVICE

      THIRD-PARTY PETITION:                                                                           SUBPOENA
       ______ AMENDED THIRD-PARTY PETITION
       ______ SUPPLEMENTAL THIRD-PARTY PETITION                                                       WRITS:
                                                                                                      ATTACHMENT (PROPERTY)
      INTERVENTION:                                                                                   ATACHMENT (WITNESS)
       ______ AMENDED INTERVENTION                                                                    ATTACHMENT (PERSON)
       ______ SUPPLEMENTAL INTERVENTION

      INTERPLEADER                                                                                    CERTIORARI
       ______ AMENDED INTERPLEADER
       ______ SUPPLEMENTAL INTERPLEADER                                                               EXECUTION
                                                                                                      EXECUTION AND ORDER OF SALE

                                                                                                      GARNISHMENT BEFORE JUDGMENT
      INJUNCTION                                                                                      GARNISHMENT AFTER JUDGMENT
      MOTION TO MODIFY
                                                                                                      HABEAS CORPUS
      SHOW CAUSE ORDER                                                                                INJUNCTION
                                                                                                      TEMPORARY RESTRAINING ORDER
      TEMPORARY RESTRAINING ORDER
                                                                                                      PROTECTIVE ORDER (FAMILY CODE)
                                                                                                      PROTECTIVE ORDER (CIVIL CODE)

      BILL OF DISCOVERY:
           ORDER TO: ______________________________                                                   POSSESSION (PERSON)
                                                  (specify)                                           POSSESSION (PROPERTY)
           MOTION TO: _____________________________
                                                  (specify)
                                                                                                      SCIRE FACIAS
                                                                                                      SEQUESTRATION
                                                                                                      SUPERSEDEAS




                                                                                        Page 2 of 2

      S:\FormsLib\Civil Bureau\Civ Fam Intake & Customer Svc\Civintake\Civil Process Request Form                             Rev. 5/7/10
Copy from re:SearchTX
      Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 56 of 74



                                         THE STATE OF TEXAS
                                            NONRESIDENT
                                              CITATION

TO:     CHUBB NORTH AMERICAN CLAIMS
        10 EXCHANGE PLACE 9TH FLOOR
        JERSEY CITY NJ 07302

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and PLAINTIFFS ORIGINAL PETITION filed on September 12,
2019, a default judgment may be taken against you.

The case is presently pending before the 400TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 19-DCV-266611 and is styled:

HUDSON CAPITAL, LLC VS ILLINOIS UNION INSURANCE COMPANY, CHUBB USA CLAIMS,
CHUBB NORTH AMERICAN CLAIMS, APEX TITAN, INC, APEX COMPANIES, LLC, CLINTON S
JECH, DARREN G. BOWDEN AND DANIEL A. PENALOZA

The name and address of the attorney for PLAINTIFF is:

ANDREW C COOK
THE COOK LAW FIRM PLLC
7324 SOUTHWEST FREEWAY SUITE 585
HOUSTON TX 77074
713-401-2890

The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFFS
ORIGINAL PETITION accompanying this citation and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 1st day of October, 2019.

                                                 DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                 FORT BEND COUNTY, TEXAS
                                                 Physical Address:
                                                 1422 Eugene Heimann Circle, Room 31004
                                                 Richmond, Texas 77469
                                                 Mailing Address:
                                                 301 Jackson Street, Room 101
                                                 Richmond, Texas 77469

                                                 By:
                                                       Deputy District Clerk SALENA M JASSO
                                                       Telephone: (281) 341-3787




                                                ORIGINAL
     Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 57 of 74



19-DCV-266611                                      400th Judicial District Court
Hudson Capital, LLC vs Illinois Union Insurance Company, Chubb USA Claims, Chubb North
American Claims, Apex Titan, Inc, Apex Companies, LLC, Clinton S Jech, Darren G. Bowden and
Daniel A. Penaloza

                                 OFFICER’S OR AUTHORIZED PERSON’S RETURN

          Came to hand on the                        day of                                       , 20     , at       o’clock        ___M.
          Executed at                                                                                        , within the County of
                                                                              , at       o’clock ___M. on the                       day of
                                          , 20    , by delivering to the within named
                                                                              , in person, a true copy of this citation together
with the accompanying copy of the petition, having first attached such copy of such petition to such copy
of citation and endorsed on such copy of citation the date of delivery.

Total fee for serving           citation at $80.00 each $


                                                                      Name of Officer or Authorized Person

                                                                                                                      County, Texas

                                                                  By:
                                                                         Signature of Deputy or Authorized Person
*State day and hour and place of serving each person.

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court,
the return shall be signed under penalty of perjury and contain the following statement:

“My name is                                                                                                                     ,
                                          (First, Middle, Last)

my date of birth is                                 , and my address is
                                                                                             (Street, City, Zip)

                                                                                                                                .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                           County, State of                                          , on the

day of                                                            .



                                                                              Declarant / Authorized Process Server



                                                                              (Id # & expiration of certification)




                                                ORIGINAL
Citation (Original Petition) issued to Chubb North American Claims on 10/1/2019.
      Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 58 of 74



                                         THE STATE OF TEXAS
                                            NONRESIDENT
                                              CITATION

TO:     CHUBB NORTH AMERICAN CLAIMS
        10 EXCHANGE PLACE 9TH FLOOR
        JERSEY CITY NJ 07302

NOTICE:

You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on Monday next following the expiration of twenty
days after you were served this citation and PLAINTIFFS ORIGINAL PETITION filed on September 12,
2019, a default judgment may be taken against you.

The case is presently pending before the 400TH JUDICIAL DISTRICT COURT of Fort Bend County
sitting in Richmond, Texas. It bears cause number 19-DCV-266611 and is styled:

HUDSON CAPITAL, LLC VS ILLINOIS UNION INSURANCE COMPANY, CHUBB USA CLAIMS,
CHUBB NORTH AMERICAN CLAIMS, APEX TITAN, INC, APEX COMPANIES, LLC, CLINTON S
JECH, DARREN G. BOWDEN AND DANIEL A. PENALOZA

The name and address of the attorney for PLAINTIFF is:

ANDREW C COOK
THE COOK LAW FIRM PLLC
7324 SOUTHWEST FREEWAY SUITE 585
HOUSTON TX 77074
713-401-2890

The nature of the demands of said PLAINTIFF is shown by a true and correct copy of the PLAINTIFFS
ORIGINAL PETITION accompanying this citation and made a part hereof.

If this Citation is not served, it shall be returned unserved. Issued under my hand and seal of said Court,
at Richmond, Texas, on this the 1st day of October, 2019.

                                                 DISTRICT CLERK BEVERLEY MCGREW WALKER
                                                 FORT BEND COUNTY, TEXAS
                                                 Physical Address:
                                                 1422 Eugene Heimann Circle, Room 31004
                                                 Richmond, Texas 77469
                                                 Mailing Address:
                                                 301 Jackson Street, Room 101
                                                 Richmond, Texas 77469

                                                 By:
                                                       Deputy District Clerk SALENA M JASSO
                                                       Telephone: (281) 341-3787




                                                 SERVICE
     Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 59 of 74




19-DCV-266611                                      400th Judicial District Court
Hudson Capital, LLC vs Illinois Union Insurance Company, Chubb USA Claims, Chubb North
American Claims, Apex Titan, Inc, Apex Companies, LLC, Clinton S Jech, Darren G. Bowden and
Daniel A. Penaloza

                                 OFFICER’S OR AUTHORIZED PERSON’S RETURN

          Came to hand on the                        day of                                       , 20     , at       o’clock        ___M.
          Executed at                                                                                        , within the County of
                                                                              , at       o’clock ___M. on the                       day of
                                          , 20    , by delivering to the within named
                                                                              , in person, a true copy of this citation together
with the accompanying copy of the petition, having first attached such copy of such petition to such copy
of citation and endorsed on such copy of citation the date of delivery.

Total fee for serving           citation at $80.00 each $


                                                                      Name of Officer or Authorized Person

                                                                                                                      County, Texas

                                                                  By:
                                                                         Signature of Deputy or Authorized Person
*State day and hour and place of serving each person.

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The
signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or the clerk of the court,
the return shall be signed under penalty of perjury and contain the following statement:

“My name is                                                                                                                     ,
                                          (First, Middle, Last)

my date of birth is                                  , and my address is
                                                                                             (Street, City, Zip)

                                                                                                                                .”

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

Executed in                                                           County, State of                                          , on the

day of                                                            .



                                                                              Declarant / Authorized Process Server



                                                                              (Id # & expiration of certification)




                                                                  SERVICE
                                                                                                          Filed
                 Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 60 of 74  10/10/2019 2:27 PM
                                                                                     Beverley McGrew Walker
                                                                                                 District Clerk
                                                                                     Fort Bend County, Texas
                                                                                        Donald Evans




Copy from re:SearchTX
                 Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 61 of 74




Copy from re:SearchTX
                                                                                                                                                    Filed
                        Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 62 of 74                                    10/14/2019 10:04 AM
                                                                                                                              Beverley McGrew Walker
                                                                                                                                           District Clerk
                                                                                                                              Fort Bend County, Texas
                                                                                                                             Vanessa Vasquez
                                                                                                                    &RXUW6WDPS+HUH



                                                        5(78512)6(59,&(
        1RWLFH7KLVGRFXPHQWFRQWDLQVVHQVLWLYHGDWD

       &RXUW
                                                                 'LVWULFW&RXUW
                                                            WK-XGLFLDO'LVWULFW
                                                           )RUW%HQG&RXQW\7H[DV

       3ODLQWLII                                                                                       &DXVH
                                                           +8'621&$3,7$///&
                                                                                                                 '&9

       'HIHQGDQW V                                                                                     &DPHWR+DQG'DWH7LPH
                                                 ,//,12,681,21,1685$1&(&203$1<(7$/
                                                                                                                   30

       0DQQHURI6HUYLFH                                                                               6HUYLFH'DWH7LPH
                                                                  3HUVRQDO
                                                                                                                   30
       'RFXPHQWV                                                                                       6HUYLFH)HH

                                                            68002163(7,7,21

                                                                                                                              

      ,DPFHUWLILHGXQGHURUGHURIWKH-XGLFLDO%UDQFK&HUWLILFDWLRQ&RPPLVVLRQWRVHUYHSURFHVVLQFOXGLQJFLWDWLRQVLQ7H[DV,
      DPQRWDSDUW\WRRULQWHUHVWHGLQWKHRXWFRPHRIWKLVODZVXLW0\LQIRUPDWLRQLGHQWLILFDWLRQQXPEHUELUWKGDWHDGGUHVV
      DQGFHUWLILFDWLRQH[SLUDWLRQGDWHDSSHDUEHORZ,UHFHLYHGDQGGHOLYHUHGWKH6SHFLILHG'RFXPHQWVWR'HIHQGDQWDVVWDWHG
      KHUHLQ

      2QDW30,VHUYHG6800216DQG3(7,7,21XSRQ'$55(1*%2:'(1E\GHOLYHULQJWUXHDQG
      FRUUHFWFRS\ LHV WKHUHRIZLWK'$55(1*%2:'(1:KRDFFHSWHGVHUYLFHZLWKLGHQWLW\FRQILUPHGE\VXEMHFW
      VWDWLQJWKHLUQDPHDZKLWHPDOHDSSUR[\HDUVRIDJH  WDOOZHLJKLQJOEVZLWKJUD\KDLU
      ZLWKDEHDUGDW2$.&5((.'5:$;$+$&+,(7;

      0\QDPHLV&KULV:DUUHQ0\GDWHRIELUWKLV
      0\DGGUHVVLV6XPPHU*URYH&W0DQVILHOG7;86$
      0\SURFHVVVHUYHULGHQWLILFDWLRQLV36&0\&HUWLILFDWLRQH[SLUHV
      ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJ5(78512)6(59,&(LVWUXHDQGFRUUHFW

                   'NNKU
      ([HFXWHGLQBBBBBBBBBBBBBBBBBFRXQW\7;




                                                                                                       

                                &KULV:DUUHQ                                                           'DWH([HFXWHG




       5HI +XGVRQ&DSLWDO//&                                                                         7UDFNLQJ
                                                                            &RRN/DZ)LUP



Copy from re:SearchTX
                                                                                                                                                    Filed
                        Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 63 of 74                                    10/14/2019 10:04 AM
                                                                                                                              Beverley McGrew Walker
                                                                                                                                           District Clerk
                                                                                                                              Fort Bend County, Texas
                                                                                                                             Vanessa Vasquez
                                                                                                                    &RXUW6WDPS+HUH



                                                        5(78512)6(59,&(
        1RWLFH7KLVGRFXPHQWFRQWDLQVVHQVLWLYHGDWD

       &RXUW
                                                                 'LVWULFW&RXUW
                                                            WK-XGLFLDO'LVWULFW
                                                           )RUW%HQG&RXQW\7H[DV

       3ODLQWLII                                                                                       &DXVH
                                                           +8'621&$3,7$///&
                                                                                                                 '&9

       'HIHQGDQW V                                                                                     &DPHWR+DQG'DWH7LPH
                                                 ,//,12,681,21,1685$1&(&203$1<(7$/
                                                                                                                   30

       0DQQHURI6HUYLFH                                                                               6HUYLFH'DWH7LPH
                                                                  3HUVRQDO
                                                                                                                  $0
       'RFXPHQWV                                                                                       6HUYLFH)HH

                                                            68002163(7,7,21

                                                                                                                              

      ,DPFHUWLILHGXQGHURUGHURIWKH-XGLFLDO%UDQFK&HUWLILFDWLRQ&RPPLVVLRQWRVHUYHSURFHVVLQFOXGLQJFLWDWLRQVLQ7H[DV,
      DPQRWDSDUW\WRRULQWHUHVWHGLQWKHRXWFRPHRIWKLVODZVXLW0\LQIRUPDWLRQLGHQWLILFDWLRQQXPEHUELUWKGDWHDGGUHVV
      DQGFHUWLILFDWLRQH[SLUDWLRQGDWHDSSHDUEHORZ,UHFHLYHGDQGGHOLYHUHGWKH6SHFLILHG'RFXPHQWVWR'HIHQGDQWDVVWDWHG
      KHUHLQ

      2QDW$0,VHUYHG6800216DQG3(7,7,21XSRQ&/,17216-(&+E\GHOLYHULQJWUXHDQG
      FRUUHFWFRS\ LHV WKHUHRIZLWK&/,17216-(&+:KRDFFHSWHGVHUYLFHZLWKLGHQWLW\FRQILUPHGE\VXEMHFWVD\LQJ
      \HVZKHQQDPHGDEODFNKDLUHGZKLWHPDOHDSSUR[\HDUVRIDJH  WDOODQGZHLJKLQJOEV
      ZLWKDPXVWDFKHDW'((5021775$,/'$//$67;

      0\QDPHLV'DYLG.XQW]H0\GDWHRIELUWKLV
      0\DGGUHVVLV'HDUERUQ'U5LFKDUGVRQ7;86$
      0\SURFHVVVHUYHULGHQWLILFDWLRQLV36&0\&HUWLILFDWLRQH[SLUHV
      ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJ5(78512)6(59,&(LVWUXHDQGFRUUHFW

                   &CNNCU
      ([HFXWHGLQBBBBBBBBBBBBBBBBBFRXQW\7;




                                                                                                       

                                'DYLG.XQW]H                                                           'DWH([HFXWHG




       5HI +XGVRQ&DSLWDO//&                                                                         7UDFNLQJ
                                                                            &RRN/DZ)LUP



Copy from re:SearchTX
                                                                                                                                                    Filed
                        Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 64 of 74                                    10/14/2019 12:17 PM
                                                                                                                              Beverley McGrew Walker
                                                                                                                                           District Clerk
                                                                                                                              Fort Bend County, Texas
                                                                                                                                  Salena Jasso
                                                                                                                    &RXUW6WDPS+HUH



                                                        5(78512)6(59,&(
        1RWLFH7KLVGRFXPHQWFRQWDLQVVHQVLWLYHGDWD

       &RXUW
                                                                 'LVWULFW&RXUW
                                                            WK-XGLFLDO'LVWULFW
                                                           )RUW%HQG&RXQW\7H[DV

       3ODLQWLII                                                                                       &DXVH
                                                           +8'621&$3,7$///&
                                                                                                                 '&9

       'HIHQGDQW V                                                                                     &DPHWR+DQG'DWH7LPH
                                                 ,//,12,681,21,1685$1&(&203$1<(7$/
                                                                                                                   30

       0DQQHURI6HUYLFH                                                                               6HUYLFH'DWH7LPH
                                                                  3HUVRQDO
                                                                                                                  30
       'RFXPHQWV                                                                                       6HUYLFH)HH

                                                            68002163(7,7,21

                                                                                                                              

      ,DPFHUWLILHGXQGHURUGHURIWKH-XGLFLDO%UDQFK&HUWLILFDWLRQ&RPPLVVLRQWRVHUYHSURFHVVLQFOXGLQJFLWDWLRQVLQ7H[DV,
      DPQRWDSDUW\WRRULQWHUHVWHGLQWKHRXWFRPHRIWKLVODZVXLW0\LQIRUPDWLRQLGHQWLILFDWLRQQXPEHUELUWKGDWHDGGUHVV
      DQGFHUWLILFDWLRQH[SLUDWLRQGDWHDSSHDUEHORZ,UHFHLYHGDQGGHOLYHUHGWKH6SHFLILHG'RFXPHQWVWR'HIHQGDQWDVVWDWHG
      KHUHLQ

      2QDW30,VHUYHG6800216DQG3(7,7,21XSRQ,//,12,681,21,1685$1&(&203$1<:+2
      0$<%(6(59('%<6(59,1*7+(7(;$6&200,66,21(52),1685$1&(E\GHOLYHULQJWUXHDQGFRUUHFWFRS\
       LHV WKHUHRIZLWK,//,12,681,21,1685$1&(&203$1<:+20$<%(6(59('%<6(59,1*7+(7(;$6
      &200,66,21(52),1685$1&(/(*$/'(3$570(173(5621$87+25,=('72$&&(37ZKRDFFHSWHG
      VHUYLFHZLWKLGHQWLW\FRQILUPHGE\VXEMHFWVWDWLQJWKHLUQDPHDJUD\KDLUHGZKLWHPDOHDSSUR[\HDUVRI
      DJH  WDOODQGZHLJKLQJOEVZLWKJODVVHVDW*8$'$/83($867,17;

      0\QDPHLV3DXO%/RJDQ0\GDWHRIELUWKLV
      0\DGGUHVVLV32%2;$XVWLQ7;86$
      0\SURFHVVVHUYHULGHQWLILFDWLRQLV36&0\&HUWLILFDWLRQH[SLUHV
      ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJ5(78512)6(59,&(LVWUXHDQGFRUUHFW

                   6TCXKU
      ([HFXWHGLQBBBBBBBBBBBBBBBBBFRXQW\7;




                                                                                                       

                                3DXO%/RJDQ                                                           'DWH([HFXWHG




       5HI +XGVRQ&DSLWDO//&                                                                         7UDFNLQJ
                                                                            &RRN/DZ)LUP



Copy from re:SearchTX
                                                                                                                                                    Filed
                        Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 65 of 74                                    10/16/2019 10:51 AM
                                                                                                                              Beverley McGrew Walker
                                                                                                                                           District Clerk
                                                                                                                              Fort Bend County, Texas
                                                                                                                                  Salena Jasso
                                                                                                                    &RXUW6WDPS+HUH



                                                        5(78512)6(59,&(
        1RWLFH7KLVGRFXPHQWFRQWDLQVVHQVLWLYHGDWD

       &RXUW
                                                                 'LVWULFW&RXUW
                                                            WK-XGLFLDO'LVWULFW
                                                           )RUW%HQG&RXQW\7H[DV

       3ODLQWLII                                                                                       &DXVH
                                                           +8'621&$3,7$///&
                                                                                                                 '&9

       'HIHQGDQW V                                                                                     &DPHWR+DQG'DWH7LPH
                                                 ,//,12,681,21,1685$1&(&203$1<(7$/
                                                                                                                   $0

       0DQQHURI6HUYLFH                                                                               6HUYLFH'DWH7LPH
                                                                  6XEVWLWXWH
                                                                                                                   $0
       'RFXPHQWV                                                                                       6HUYLFH)HH


                                                            68002163(7,7,21
                                                                                                                              

      ,DPFHUWLILHGXQGHURUGHURIWKH-XGLFLDO%UDQFK&HUWLILFDWLRQ&RPPLVVLRQWRVHUYHSURFHVVLQFOXGLQJFLWDWLRQVLQ7H[DV,
      DPQRWDSDUW\WRRULQWHUHVWHGLQWKHRXWFRPHRIWKLVODZVXLW0\LQIRUPDWLRQLGHQWLILFDWLRQQXPEHUELUWKGDWHDGGUHVV
      DQGFHUWLILFDWLRQH[SLUDWLRQGDWHDSSHDUEHORZ,UHFHLYHGDQGGHOLYHUHGWKH6SHFLILHG'RFXPHQWVWR'HIHQGDQWDVVWDWHG
      KHUHLQ

      2QDW$0,VHUYHG6800216DQG3(7,7,21XSRQ$3(;&203$1,(6//&FR$*(17
      62/87,216,1&5$E\GHOLYHULQJSHU75&35XOH E WUXHDQGFRUUHFWFRS\ LHV WKHUHRIZLWK62/87,216,1&
      5$5(*,67(5('$*(17ZKRDFFHSWHGVHUYLFHZLWKLGHQWLW\FRQILUPHGE\VXEMHFWVD\LQJ\HVZKHQQDPHGDQ
      +LVSDQLFIHPDOHDSSUR[\HDUVRIDJH  WDOOZHLJKLQJOEVZLWKEURZQKDLUZLWKDQDFFHQW
      6HUYHGWR'LDQD/LOO\DW',5(&7256%/9'68,7($867,17;


      0\QDPHLV.HOO\0XUVNL0\GDWHRIELUWKLV
      0\DGGUHVVLV)DU:HVW%/9'8QLW$XVWLQ7;86$
      0\SURFHVVVHUYHULGHQWLILFDWLRQLV36&0\&HUWLILFDWLRQH[SLUHV
      ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJ5(78512)6(59,&(LVWUXHDQGFRUUHFW

                   6TCXKU
      ([HFXWHGLQBBBBBBBBBBBBBBBBBFRXQW\7;




                                                                                                       

                                 .HOO\0XUVNL                                                          'DWH([HFXWHG




       5HI +XGVRQ&DSLWDO//&                                                                         7UDFNLQJ
                                                                            &RRN/DZ)LUP



Copy from re:SearchTX
                                                                                                                                                    Filed
                        Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 66 of 74                                    10/15/2019 10:23 AM
                                                                                                                              Beverley McGrew Walker
                                                                                                                                           District Clerk
                                                                                                                              Fort Bend County, Texas
                                                                                                                                  Salena Jasso
                                                                                                                    &RXUW6WDPS+HUH



                                                        5(78512)6(59,&(
        1RWLFH7KLVGRFXPHQWFRQWDLQVVHQVLWLYHGDWD

       &RXUW
                                                                 'LVWULFW&RXUW
                                                            WK-XGLFLDO'LVWULFW
                                                           )RUW%HQG&RXQW\7H[DV

       3ODLQWLII                                                                                       &DXVH
                                                           +8'621&$3,7$///&
                                                                                                                 '&9

       'HIHQGDQW V                                                                                     &DPHWR+DQG'DWH7LPH
                                                 ,//,12,681,21,1685$1&(&203$1<(7$/
                                                                                                                   $0

       0DQQHURI6HUYLFH                                                                               6HUYLFH'DWH7LPH
                                                                  3HUVRQDO
                                                                                                                   $0
       'RFXPHQWV                                                                                       6HUYLFH)HH


                                                            68002163(7,7,21
                                                                                                                              

      ,DPFHUWLILHGXQGHURUGHURIWKH-XGLFLDO%UDQFK&HUWLILFDWLRQ&RPPLVVLRQWRVHUYHSURFHVVLQFOXGLQJFLWDWLRQVLQ7H[DV,
      DPQRWDSDUW\WRRULQWHUHVWHGLQWKHRXWFRPHRIWKLVODZVXLW0\LQIRUPDWLRQLGHQWLILFDWLRQQXPEHUELUWKGDWHDGGUHVV
      DQGFHUWLILFDWLRQH[SLUDWLRQGDWHDSSHDUEHORZ,UHFHLYHGDQGGHOLYHUHGWKH6SHFLILHG'RFXPHQWVWR'HIHQGDQWDVVWDWHG
      KHUHLQ

      2QDW$0,VHUYHG6800216DQG3(7,7,21XSRQ$3(;7,7$1,1&FR62/87,216,1&5$E\
      GHOLYHULQJWUXHDQGFRUUHFWFRS\ LHV WKHUHRIZLWK$3(;7,7$1,1&FR62/87,216,1&5$:KRDFFHSWHG
      VHUYLFHZLWKLGHQWLW\FRQILUPHGE\VXEMHFWVD\LQJ\HVZKHQQDPHGDQ+LVSDQLFIHPDOHDSSUR[\HDUVRI
      DJH  WDOOZHLJKLQJOEVZLWKEURZQKDLUZLWKDQDFFHQW5HJLVWHUHG$JHQW'LDQD/LOO\DW
      ',5(&7256%/9'68,7($867,17;


      0\QDPHLV.HOO\0XUVNL0\GDWHRIELUWKLV
      0\DGGUHVVLV)DU:HVW%/9'8QLW$XVWLQ7;86$
      0\SURFHVVVHUYHULGHQWLILFDWLRQLV36&0\&HUWLILFDWLRQH[SLUHV
      ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJ5(78512)6(59,&(LVWUXHDQGFRUUHFW

                   6TCXKU
      ([HFXWHGLQBBBBBBBBBBBBBBBBBFRXQW\7;




                                                                                                       

                                 .HOO\0XUVNL                                                          'DWH([HFXWHG




       5HI +XGVRQ&DSLWDO//&                                                                         7UDFNLQJ
                                                                            &RRN/DZ)LUP



Copy from re:SearchTX
                                                                                                                                                     Filed
                        Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 67 of 74                                      10/17/2019 9:45 AM
                                                                                                                              Beverley McGrew Walker
                                                                                                                                            District Clerk
                                                                                                                              Fort Bend County, Texas
                                                                                                                                  Salena Jasso
                                                                                                                    &RXUW6WDPS+HUH



                                                        5(78512)6(59,&(
        1RWLFH7KLVGRFXPHQWFRQWDLQVVHQVLWLYHGDWD

       &RXUW
                                                                 'LVWULFW&RXUW
                                                            WK-XGLFLDO'LVWULFW
                                                           )RUW%HQG&RXQW\7H[DV

       3ODLQWLII                                                                                       &DXVH
                                                           +8'621&$3,7$///&
                                                                                                                 '&9

       'HIHQGDQW V                                                                                     &DPHWR+DQG'DWH7LPH
                                                 ,//,12,681,21,1685$1&(&203$1<(7$/
                                                                                                                    30

       0DQQHURI6HUYLFH                                                                               6HUYLFH'DWH7LPH
                                                                  3HUVRQDO
                                                                                                                    30
       'RFXPHQWV                                                                                       6HUYLFH)HH


                                                            68002163(7,7,21
                                                                                                                               

      ,DPFHUWLILHGXQGHURUGHURIWKH-XGLFLDO%UDQFK&HUWLILFDWLRQ&RPPLVVLRQWRVHUYHSURFHVVLQFOXGLQJFLWDWLRQVLQ7H[DV,
      DPQRWDSDUW\WRRULQWHUHVWHGLQWKHRXWFRPHRIWKLVODZVXLW0\LQIRUPDWLRQLGHQWLILFDWLRQQXPEHUELUWKGDWHDGGUHVV
      DQGFHUWLILFDWLRQH[SLUDWLRQGDWHDSSHDUEHORZ,UHFHLYHGDQGGHOLYHUHGWKH6SHFLILHG'RFXPHQWVWR'HIHQGDQWDVVWDWHG
      KHUHLQ

      2QDW30,VHUYHG6800216DQG3(7,7,21XSRQ'$1,(/$3(1$/2=$E\GHOLYHULQJWUXHDQG
      FRUUHFWFRS\ LHV WKHUHRIZLWK'$1,(/$3(1$/2=$:KRDFFHSWHGVHUYLFHZLWKLGHQWLW\FRQILUPHGE\VXEMHFW
      VD\LQJ\HVZKHQQDPHGDZKLWHPDOHDSSUR[\HDUVRIDJH  WDOOZHLJKLQJOEVZLWKEODFN
      JUD\LVKKDLUZLWKDJRDWHHDQGJODVVHVDW+$=$5'675((7+2867217;

      0\QDPHLV/\QHULD:RRGODQG0\GDWHRIELUWKLV
      0\DGGUHVVLV+XIIPHLVWHU5G$SW&\SUHVV7;86$
      0\SURFHVVVHUYHULGHQWLILFDWLRQLV36&0\&HUWLILFDWLRQH[SLUHV
      ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJ5(78512)6(59,&(LVWUXHDQGFRUUHFW

                   *CTTKU
      ([HFXWHGLQBBBBBBBBBBBBBBBBBFRXQW\7;




                                                                                                       

                            /\QHULD:RRGODQG                                                           'DWH([HFXWHG




       5HI +XGVRQ&DSLWDO//&                                                                         7UDFNLQJ
                                                                            &RRN/DZ)LUP



Copy from re:SearchTX
                                                                                                                                                    Filed
                        Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 68 of 74                                    10/21/2019 12:12 PM
                                                                                                                              Beverley McGrew Walker
                                                                                                                                           District Clerk
                                                                                                                              Fort Bend County, Texas
                                                                                                                                  Salena Jasso
                                                                                                                    &RXUW6WDPS+HUH



                                                        5(78512)6(59,&(
        1RWLFH7KLVGRFXPHQWFRQWDLQVVHQVLWLYHGDWD

       &RXUW
                                                                 'LVWULFW&RXUW
                                                            WK-XGLFLDO'LVWULFW
                                                           )RUW%HQG&RXQW\7H[DV

       3ODLQWLII                                                                                       &DXVH
                                                           +8'621&$3,7$///&
                                                                                                                 '&9

       'HIHQGDQW V                                                                                     &DPHWR+DQG'DWH7LPH
                                                 ,//,12,681,21,1685$1&(&203$1<(7$/
                                                                                                                   30

       0DQQHURI6HUYLFH                                                                               6HUYLFH'DWH7LPH
                                                                  3HUVRQDO
                                                                                                                   30
       'RFXPHQWV                                                                                       6HUYLFH)HH


                                                            68002163(7,7,21
                                                                                                                             

      ,DPFHUWLILHGXQGHURUGHURIWKH-XGLFLDO%UDQFK&HUWLILFDWLRQ&RPPLVVLRQWRVHUYHSURFHVVLQFOXGLQJFLWDWLRQVLQ7H[DV,
      DPQRWDSDUW\WRRULQWHUHVWHGLQWKHRXWFRPHRIWKLVODZVXLW0\LQIRUPDWLRQLGHQWLILFDWLRQQXPEHUELUWKGDWHDGGUHVV
      DQGFHUWLILFDWLRQH[SLUDWLRQGDWHDSSHDUEHORZ,UHFHLYHGDQGGHOLYHUHGWKH6SHFLILHG'RFXPHQWVWR'HIHQGDQWDVVWDWHG
      KHUHLQ

      2QDW30,VHUYHG6800216DQG3(7,7,21XSRQ&+8%%1257+$0(5,&$1&/$,06E\
      GHOLYHULQJWUXHDQGFRUUHFWFRS\ LHV WKHUHRIZLWK&+8%%1257+$0(5,&$1&/$,06/(*$/$1$/<673(5621
      $87+25,=('72$&&(37ZKRDFFHSWHGVHUYLFHZLWKLGHQWLW\FRQILUPHGE\VXEMHFWVKRZLQJLGHQWLILFDWLRQD
      EURZQKDLUHGEODFNIHPDOHDSSUR[\HDUVRIDJH  WDOODQGZHLJKLQJOEVDW&KXEE1RUWK
      $PHULFDQ&ODLPV:DOQXW6W3KLODGHSKLD3$


      0\QDPHLV6WHSKHQ6LPSNLQV0\GDWHRIELUWKLV
      0\DGGUHVVLV($UL]RQD6W$SW3KLODGHOSKLD3$86$
      QXOO
      ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJ5(78512)6(59,&(LVWUXHDQGFRUUHFW

                   2JKNCFGNRJKC
      ([HFXWHGLQBBBBBBBBBBBBBBBBBFRXQW\3$




                                                                                                       

                            6WHSKHQ6LPSNLQV                                                           'DWH([HFXWHG




       5HI +XGVRQ&DSLWDO//&                                                                         7UDFNLQJ
                                                                            &RRN/DZ)LUP



Copy from re:SearchTX
                                                                                                                  Filed
    Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 69 of 74                        11/1/2019 3:05 PM
                                                                                             Beverley McGrew Walker
                                                                                                         District Clerk
                                                                                             Fort Bend County, Texas
                                                                                                Salena Jasso

                                    CAUSE NO. 19-DCV-266611

     HUDSON CAPITAL, LLC                             §   IN THE DISTRICT COURT OF
                                                     §
                              Plaintiff,             §
                                                     §
     V.                                              §
                                                     §   FORT BEND COUNTY, TEXAS
     ILLINOIS UNION INSURANCE                        §
     COMPANY, CHUBB USA CLAIMS,                      §
     CHUBB NORTH AMERICAN                            §
     CLAIMS, APEX TITAN, INC.,                       §
     APEX COMPANIES, LLC,                            §
     CLINTON S. JECH, DARREN G.                      §
     BOWDEN, AND DANIEL A.                           §
     PENALOZA,                                       §
                     Defendants.                     §   400TH JUDICIAL DISTRICT

                DEFENDANTS DARREN BOWDEN AND CLINTON JECH’S
                             ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

          COME NOW, Darren Bowden and Clinton Jech, Defendants named in the above-entitled

and numbered cause, and file this, their Original Answer, and for same would respectfully show

unto the court as follows:

                                       I.         GENERAL DENIAL

          1.    Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendants Darren

Bowden and Clinton Jech generally deny each and every, all and singular, material allegation

contained within Plaintiff’s Original Petition and demand strict proof thereof.

                                            II.     PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendants Darren Bowden and Clinton

Jech respectfully pray that Plaintiff take nothing by reason of its suit herein, and that Defendants

have such other and further relief, special or general, legal or equitable, as Defendants may show

themselves justly entitled.


DARREN BOWDEN AND CLINTON JECH’S ORIGINAL ANSWER                                              Page 1
   Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 70 of 74



Dated: November 1, 2019.                   Respectfully submitted,

                                           BROWN FOX PLLC
                                           8111 Preston Rd., Suite 300
                                           Dallas, Texas 75225
                                           Phone: (214) 327-5000
                                           Fax: (214) 327-5001

                                           By: /s/ David S. Denton
                                           DAVID S. DENTON
                                           State Bar No. 24036471
                                           david@brownfoxlaw.com

                                           ATTORNEYS FOR DEFENDANTS DARREN
                                           BOWDEN AND CLINTON JECH


                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document was
served on Plaintiff, by and through its counsel of record, via eFile system on this 1st day of
November, 2019, in accordance with the Texas Rules of Civil Procedure.

                                                  /s/ David S. Denton
                                                  DAVID S. DENTON




DARREN BOWDEN AND CLINTON JECH’S ORIGINAL ANSWER                                        Page 2
                                                                                                                  Filed
    Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 71 of 74                       11/8/2019 10:35 AM
                                                                                             Beverley McGrew Walker
                                                                                                         District Clerk
                                                                                             Fort Bend County, Texas
                                                                                                Salena Jasso

                                      NO. 19-DCV-266611


 HUDSON CAPITAL, LLC,              § IN THE DISTRICT COURT OF
                                   §
       Plaintiff,                  §
                                   §
 v.                                § FORT BEND COUNTY, TEXAS
                                   §
 ILLINOIS UNION INSURANCE          §
 COMPANY, CHUBB USA CLAIMS,        §
 CHUBB NORTH AMERICAN CLAIMS,      §
 APEX TITAN, INC., APEX COMPANIES, §
 LLC, CLINTON S. JECH, DARREN G.
 BOWDEN, AND DANIEL A.
 PENALOZA,

        Defendants.                                 400TH JUDICIAL DISTRICT


       ORIGINAL ANSWER OF DEFENDANTS ILLINOIS UNION INSURANCE
        COMPANY, AND IMPROPERLY NAMED DEFENDANTS CHUBB USA
              CLAIMS AND CHUBB NORTH AMERICAN CLAIMS

       DEFENDANT ILLINOIS UNION INSURANCE COMPANY and IMPROPERLY-

NAMED DEFENDANTS CHUBB USA CLAIMS and CHUBB NORTH AMERICAN CLAIMS

(hereinafter, “Defendants”), in the above-entitled and numbered cause, file this Original Answer

in the above-captioned lawsuit and would show:

                                          GENERAL DENIAL

       Pursuant to Texas Rule of Civil Procedure 92, Defendants generally deny all of the

allegations contained in Plaintiff’s Original Petition, and any amendments and supplements

thereto, and requests that this Court require Plaintiff to prove such allegations by a preponderance

of the evidence as required by the Texas Constitution and by the statutes, laws, and Rules of Civil

Procedure of the State of Texas.
    Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 72 of 74



                                          VERIFIED DENIAL

       For further answer, and pursuant to Tex. R. Civ. P. 93, Defendants assert that a defect exists

as to the parties and specifically deny that Chubb USA Claims and Chubb North American Claims

are proper defendants in this lawsuit. Chubb USA Claims and Chubb North American Claims are

not the name of existing corporations and therefore they do not have the legal capacity to be sued

or to be liable in the capacity in which they have been sued. As Plaintiff has incorrectly named

Chubb USA Claims and Chubb North American Claims as Defendants, Defendant Illinois Union

Insurance Company requests that Plaintiffs dismiss Chubb USA Claims and Chubb North

American Claims from this lawsuit.

                                   REQUEST FOR DISCLOSURE

       Pursuant to Tex. R. Civ. P. 194, Plaintiff is requested to provide Defendants the information

and documentation set forth in Rule 194 within 30 days of this request.



 Dated: November 8, 2019                           NORTON ROSE FULBRIGHT US LLP



                                                   /s Daniel McNeel Lane, Jr.
                                                       Daniel McNeel Lane, Jr.
                                                       State Bar No. 00784441
                                                       neel.lane@nortonrosefulbright.com
                                                   Frost Tower
                                                   111 W. Houston Street, Suite 1800
                                                   San Antonio, TX 78205
                                                   Telephone:     (210) 224-5575
                                                   Facsimile:     (210) 270-7205

                                                   ATTORNEYS FOR ILLINOIS UNION INSURANCE
                                                   COMPANY AND IMPROPERLY NAMED
                                                   DEFENDANTS CHUBB USA CLAIMS AND
                                                   CHUBB NORTH AMERICAN CLAIMS




                                                -2-
    Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 73 of 74



                               CERTIFICATE OF SERVICE

       This pleading, Original Answer of Illinois Union Insurance Company and Improperly

Named Defendants Chubb USA Claims and Chubb North American Claims, has been served upon

all counsel of record in compliance with Rules 21 and 21a of the Texas Rules of Civil Procedure

on November 8, 2019:


        Andrew C. Cook                              Sean H. McCarthy
        The Cook Law Firm, PLLC                     Williams Hart Boundas Easterby, LLP
        7324 Southwest Freeway, Suite 585           8441 Gulf Freeway, Suite 600
        Houston, Texas 77074                        Houston, Texas 77017
        acc@texinsurancelaw.com                     smccarthy@whlaw.com




                                                           /s/ Daniel McNeel Lane, Jr.

                                                            Daniel McNeel Lane, Jr.




                                             -3-
Case 4:19-cv-04413 Document 1-1 Filed on 11/08/19 in TXSD Page 74 of 74
